             Case 18-10512-KBO   Doc 1849-1    Filed 08/03/20   Page 1 of 66




                                     EXHIBIT A

                                 Further Interim Order




26847127.1
             Case 18-10512-KBO           Doc 1849-1       Filed 08/03/20       Page 2 of 66




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                              Chapter 11
                                                                    Case No. 18-10512 (KBO)
Zohar III, Corp., et al.,1
                                                                    Jointly Administered
                                 Debtors.
                                                                    Ref. Docket No. 356, 382 & 432


        SECOND FINAL ORDER UNDER 11 U.S.C. §§ 105, 361, 362, 363 AND
      507, AND BANKRUPTCY RULES 2002, 4001 AND 9014 (I) AUTHORIZING
       DEBTORS TO USE CASH COLLATERAL; (II) GRANTING ADEQUATE
      PROTECTION TO PREPETITION SECURED PARTIES; (III) PROVIDING
     SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS; (IV) MODIFYING
            AUTOMATIC STAY; AND (V) GRANTING RELATED RELIEF


         Upon the motion (the “Motion”)2 of the debtors and debtors in possession (each a “Debtor,”

and collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Cases”) for entry of

a final order (the “Order”) under sections 105, 361, 362, 363, and 507 of title 11 of the United

States Code (as amended, the “Bankruptcy Code”) and Rules 2002, 4001, and 9014 of the Federal

Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), seeking:

                 (a)    authorization for the Debtors, pursuant to sections 105, 361, 362, 363, and
                        507 of the Bankruptcy Code, to (i) use Cash Collateral (as defined below);
                        and (ii) provide adequate protection and superpriority administrative
                        expense claims to U.S. Bank National Association, solely in its capacity as
                        Indenture Trustee (the “Indenture Trustee”), on behalf of all Secured Parties
                        (as defined under the Indentures), including3 Secured Parties MBIA

1
    The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as
follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059) (“Zohar II Corp.”), Zohar CDO 2003-1,
Corp. (3724) (“Zohar I Corp.”), Zohar III, Limited (9261) (“Zohar III”), Zohar II 2005-1, Limited (8297)
(“Zohar II”), and Zohar CDO 2003-1, Limited (5119) (“Zohar I” and with Zohar II and Zohar III,
collectively, the “Zohar Funds” and each a “Zohar Fund”). The Debtors’ address is Zohar III, Corp., 3
Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
2
    Except as otherwise stated herein, all capitalized terms used but not otherwise defined herein or in the
exhibits hereto shall have the meanings ascribed to them in the Motion.
3
   The terms “including” and “includes” as used throughout this Order shall be interpreted as not limiting
consistent with their interpretation pursuant to § 102(3) of the Bankruptcy Code.


USActive 55174618.11
             Case 18-10512-KBO           Doc 1849-1       Filed 08/03/20      Page 3 of 66




                        Insurance Company (“MBIA”) and the Zohar III Secured Noteholders4 (the
                        “Controlling Secured Parties”5 and together with the Indenture Trustee and
                        any other holder of a Class A Note or Class B Note, each a “Secured Party,”
                        and collectively, the “Secured Parties”)6 under the Transaction Documents
                        as defined in Exhibit 2 hereto. All outstanding debts, liabilities, and
                        obligations of every kind and nature arising under any and all of the
                        Transaction Documents, including, all Class A Notes, Class B Notes, and
                        all Credit Enhancement Liabilities are referred to herein as the “Transaction
                        Obligations”;

                 (b)    to provide adequate protection to the Indenture Trustee on behalf of all
                        Secured Parties pursuant to sections 361 and 363(c) of the Bankruptcy
                        Code, subject to the terms of the applicable Indentures, and in accordance
                        with the terms of this Order;

                 (c)    authorization to grant adequate protection liens to the Indenture Trustee, on
                        behalf of all Secured Parties, on the proceeds and property recovered in
                        respect of the Debtors’ claims and causes of action arising under sections
                        544, 545, 547, 548, 549, 553, and 550 of the Bankruptcy Code or any other
                        similar state or federal law (collectively, the “Avoidance Actions”);

                 (d)    to modify the automatic stay imposed by section 362 of the Bankruptcy
                        Code to the extent necessary to implement and effectuate the terms and
                        provisions of this Order; and

                 (e)    waiver of any applicable stay with respect to the effectiveness and
                        enforceability of this Order (including a waiver pursuant to Bankruptcy
                        Rule 6004(h)).

        This Court having entered the Interim Order Authorizing the Debtors’ Limited Use of Cash

Collateral [Docket No. 382] (the “First Interim Order”) on July 23, 2018, the Second Interim Order

Authorizing the Debtors’ Limited Use of Cash Collateral [Docket No. 432] (the “Second Interim

Order”, and together with the First Interim Order, the “Interim Orders”) on August 22, 2018

4
     The term Zohar III Secured Noteholders include, among others, Bardin Hill Investment Partners LP
f/k/a Halcyon Capital Management LP, Coöperatieve Rabobank U.A., New York Branch, STS Master
Fund, Ltd., SBF Opportunities Master Fund, Ltd., and Medalist Partners, LP f/k/a Candlewood Structured
Credit Harvest Master Fund, Ltd.
5
    The term Controlling Secured Parties includes MBIA as a Controlling Party and as Credit Enhancer
under the applicable Indentures (as defined herein) or such other Controlling Class or Controlling Party as
defined in the applicable Indentures.
6
    The Secured Parties include Patriarch Partners XV, LLC, solely in its capacity as holder of Class A-3
Notes issued by Zohar I, and Octaluna, LLC, Octaluna II, LLC and Octaluna III, LLC, solely in their
capacity as holders of Class B Notes (in such capacities, collectively, the “Patriarch Secured Parties”).


USActive 55174618.11                               -2-
             Case 18-10512-KBO          Doc 1849-1       Filed 08/03/20      Page 4 of 66




previously authorizing the Debtors’ limited use of Cash Collateral in accordance with the Interim

Orders, the Final Order Under 11 U.S.C. §§ 105, 361, 362, 363 and 597, and Bankruptcy Rules

2002, 4001, and 9014 (I) Authorizing Debtors to Use Cash Collateral; (II) Granting Adequate

Protection to Prepetition Secured Parties; (III) Providing Superpriority Administrative Expense

Status; (IV) Modifying Automatic Stay; and (v) Granting Related Relief [Docket No. 588] (the

“First Final Cash Collateral Order”) on December 10, 2018 previously authorizing the Debtors’

limited use of Cash Collateral in accordance with the First Final Order, and hearing (the “Hearing”)

having been held by this Court on December 20, 2019 to consider the relief requested in the Motion

on a final basis and entry of this Order; and upon the record made at the Hearing; and this Court

having heard and resolved or overruled all objections to the relief requested in the Motion; and it

appearing that the relief requested in the Motion is in the best interests of the Debtors, their estates,

and creditors; and after due deliberation and consideration and sufficient cause appearing therefor,

        IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

        1.       The Motion. The Motion is granted as set forth herein. Any objection, reservation

of rights, or statements to or otherwise with respect to the Motion with respect to entry of this

Order to the extent not withdrawn, waived, or otherwise resolved, and all reservation of rights

included therein, are hereby denied and overruled.

        2.       Jurisdiction. The Court has jurisdiction over these Cases and the Motion pursuant

to 28 U.S.C. § 1334. Consideration of the Motion constitutes a core proceeding under 28 U.S.C.

§ 157(b)(2). Venue for these Cases and the proceedings on the Motion is proper in this district

pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.       Notice. Notice of the Motion, the relief requested therein, and the Hearing was

served by the Debtors on the parties set forth in the Motion. Under the circumstances, such notice

constitutes due and sufficient notice thereof and complies with Bankruptcy Rules 2002, 4001(b),


USActive 55174618.11                              -3-
             Case 18-10512-KBO          Doc 1849-1       Filed 08/03/20      Page 5 of 66




(c), and (d) and the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware.

        4.       [Reserved.]

        5.       Release.

                 (a)    Certain Secured Parties Release. Each of the Debtors and the Debtors’
                        estates, on the one hand, and the Controlling Secured Parties, on the other
                        hand, each on its own behalf and on behalf of their respective past, present
                        and future predecessors, successors, heirs, subsidiaries, and assignees, do
                        hereby to the maximum extent permitted by applicable law,
                        unconditionally, irrevocably and fully forever (i) release, remise, relinquish,
                        irrevocably waive, discharge, and acquit each other and each of their
                        respective affiliates, subsidiaries, former, current and future officers,
                        employees, directors, agents, representatives, owners, members, partners,
                        financial advisors, legal advisors, shareholders, managers, consultants,
                        accountants, attorneys, affiliates, and predecessors and successors in
                        interest (collectively, the “Releasees”) of and from any and all claims,
                        demands, liabilities, responsibilities, disputes, remedies, causes of action,
                        indebtedness, and obligations, rights, assertions, allegations, actions, suits,
                        controversies, proceedings, losses, damages, injuries, attorneys’ fees, costs,
                        expenses, or judgments of every type, whether known, unknown, asserted,
                        unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent,
                        pending or threatened including, all legal and equitable theories of recovery,
                        arising under common law, statute or regulation or by contract, of every
                        nature and description, solely arising out of each Releasee’s negotiation of
                        this Order or the entry of this Order; provided, however, that nothing set
                        forth in this paragraph 5(a) is intended to, nor shall it, release any Releasees’
                        obligations under this Order.

                 (b)    Indenture Trustee Release. The Debtors and their respective estates and the
                        Secured Parties hereby and shall be deemed to release, forever discharge,
                        and acquit the Indenture Trustee and each of its respective affiliates,
                        subsidiaries, former, current and future officers, employees, directors,
                        agents, representatives, owners, members, partners, financial advisors, legal
                        advisors, shareholders, managers, consultants, accountants, attorneys,
                        affiliates, and predecessors and successors in interest from any and all
                        claims, demands, liabilities, responsibilities, disputes, remedies, causes of
                        action, indebtedness, and obligations, rights, assertions, allegations, actions,
                        suits, controversies, proceedings, losses, damages, injuries, attorneys’ fees,
                        costs, expenses, or judgments of every type, whether known, unknown,
                        asserted, unasserted, suspected, unsuspected, accrued, unaccrued, fixed,
                        contingent, pending or threatened including, all legal and equitable theories
                        of recovery, arising under common law, statute or regulation or by contract,


USActive 55174618.11                              -4-
             Case 18-10512-KBO          Doc 1849-1       Filed 08/03/20       Page 6 of 66




                        of every nature and description, solely arising out of the Indenture Trustee’s
                        negotiation of this Order or the entry of this Order; provided, however, that
                        nothing set forth in this paragraph 5(b) is intended to, nor shall it, release
                        any of the Indenture Trustee’s obligations under this Order.

        6.       Findings Regarding the Use of Cash Collateral and Prepetition Collateral.

                 (a)    Good cause has been shown for the entry of this Order.

                 (b)    The Debtors have an immediate need to use Cash Collateral, to, among
                        other things, fund the administrative expenses assessed in the Cases and
                        monetize the Prepetition Collateral in accordance with this Order and the
                        Settlement Agreement.

                 (c)    The terms of the use of the Cash Collateral pursuant to this Order are fair
                        and reasonable, reflect the Debtors’ exercise of prudent business judgment
                        consistent with their fiduciary duties and constitute reasonably equivalent
                        value and fair consideration.

                 (d)    The terms of the use of the Cash Collateral pursuant to this Order have been
                        the subject of extensive negotiations conducted in good faith and at arm’s
                        length among the Debtors, the Independent Director, the CRO7 the
                        Indenture Trustee and the Controlling Secured Parties, and, pursuant to
                        Bankruptcy Code sections 105, 361, and 363, the Indenture Trustee and the
                        Controlling Secured Parties are hereby found to be entities that have acted
                        in “good faith” in connection with the negotiation and entry of this Order,
                        and each is entitled to the protection provided under section 363(m) of the
                        Bankruptcy Code.

                 (e)    The Debtors have requested entry of this Order pursuant to Bankruptcy Rule
                        4001(b)(2) and (d).

                 (f)    Cash Collateral. For purposes of this Order, the term “Cash Collateral”
                        shall have the meaning ascribed to it in section 363(a) of the Bankruptcy
                        Code and shall include all of the Debtors’ cash, cash equivalents, including,
                        all proceeds, products, rents, or profits of the Prepetition Collateral,
                        including proceeds realized from a sale or disposition thereof, or from
                        payment thereon, and the New Zohar Bank Accounts (as defined below)
                        and all cash deposited therein, all of which constitute Cash Collateral of the
                        Indenture Trustee on behalf of the Secured Parties.

                 (g)    Indemnity. The Indenture Trustee and the Controlling Secured Parties, and
                        each of their respective advisors, have acted in good faith, and without
                        negligence, misconduct, or violation of public policy or law, in respect of


7
     CRO is defined as Michael Katzenstein, appointed as the Chief Restructuring Officer pursuant to Order
of the Court entered on June 11, 2018 (Docket No. 297) or any successor approved by the Court.


USActive 55174618.11                               -5-
             Case 18-10512-KBO         Doc 1849-1       Filed 08/03/20     Page 7 of 66




                        all actions taken by them in connection with negotiating, implementing,
                        documenting, or obtaining requisite approvals of the use of Cash Collateral,
                        including in respect of the Debtors’ granting of the Adequate Protection
                        Liens, any challenges or objections to the use of Cash Collateral, and this
                        Order. Accordingly, the Indenture Trustee and the Controlling Secured
                        Parties, and each of their respective advisors, shall be and hereby are
                        indemnified and held harmless by the Debtors in respect of any claim or
                        liability solely arising from the negotiation of or entry into this Order,
                        except for claims relating to willful misconduct or fraud.

                 (h)    No Control. Neither the Indenture Trustee nor the Controlling Secured
                        Parties are control persons and none of the Indenture Trustee and
                        Controlling Secured Parties are insiders of the Debtors or any of their
                        affiliates by virtue of any of the actions taken with respect to, in connection
                        with, related to, or arising from this Order.

        7.       Authorization of Use of Cash Collateral. The Debtors are hereby authorized to use

Cash Collateral during the period from the date of entry of this Order through and including the

Termination Date (as defined below) for (i) administrative costs and expenses of the Debtors

incurred in the Cases as permitted by the Budget (as defined below) and subject to the terms hereof;

(ii) adequate protection payments to the Indenture Trustee, for the benefit of the Secured Parties,

as provided herein and consistent with the Priority of Payments in the Indentures, and

(iii) facilitating the Monetization Process as set forth in the Settlement Agreement.

        8.       Consent by the Secured Parties. The Secured Parties consent to the Debtors’ use of

Cash Collateral, solely in accordance with and subject to the terms and conditions contained in

this Order. Notwithstanding any other provision of this Order, but subject to the Carve Out (as

defined below), the Debtors’ use of Cash Collateral under this Order shall terminate upon the

occurrence of the Termination Date (as defined below).

                 (a)    All use of Cash Collateral by the Debtors shall be pursuant to a rolling
                        13-week budget (each a “Budget,” and each 13-week period, a “Budget
                        Period”), subject to any Permitted Variance (as defined below). The Budget
                        shall set forth the Debtors’ (i) anticipated cash receipts, including from
                        payments of interest due under loans owed to Zohar II and Zohar III, and
                        proceeds from any Monetization Event (as defined in paragraph 15 hereof),
                        (ii) cash disbursements and accruals, including, Professionals’ fees and


USActive 55174618.11                              -6-
             Case 18-10512-KBO        Doc 1849-1       Filed 08/03/20      Page 8 of 66




                       expenses accrued but unpaid during the relevant Budget Period as well as
                       any cash disbursements on account of Professionals’ fees and expenses
                       during the Budget Period for both past or current services, and (iii) any other
                       amounts set forth in the Restructuring Reserve Operating Cap (as defined
                       below). The initial Budget is attached to this Order as Exhibit 1 (the “Initial
                       Budget”).

                 (b)   Beginning on or before August 10, 2020 and thereafter by the 10th of every
                       month until the Termination Date, if any, the Professionals (as defined in
                       paragraph 13(a) below) shall provide to the CRO a good faith estimate of
                       their accrued fees through that date and projected fees for the next Budget
                       Period.

                 (c)   Beginning on or before August 20, 2020 and thereafter by the 20th of every
                       month until the Termination Date, if any (or, with greater frequency should
                       the Debtors choose to do so), the Debtors shall deliver to the Controlling
                       Secured Parties, the Patriarch Secured Parties, the Indenture Trustee, the
                       U.S. Trustee, and each of their counsel and financial advisors, if any, a
                       proposed new 13-week budget (a “Proposed Budget”).

                 (d)   Such Proposed Budget shall become the operative Budget upon filing such
                       Proposed Budget with the Court, except that each of the following shall be
                       subject to the 5-Business Day Notice Period (i) any disbursement line item
                       for the proposed Budget Period that is more than twenty percent (20%)
                       higher in the aggregate than what is set forth for that line item in the Initial
                       Budget for August, 2020 to October 2020 or (ii) any line item that was not
                       included in the Initial Budget; provided that, and for the avoidance of doubt,
                       any increase in the Indemnity Reserve or payments to the Independent
                       Director on account of Incentive Fees, as defined in section 4(b) of the
                       Independent Director Service Agreement (see Docket No. 278-1), shall not
                       be subject to the 5-Business Day Notice Period.

                 (e)   Beginning on August 20, 2020, and every other Thursday thereafter by 5:00
                       p.m. (prevailing Eastern Time), the Debtors shall deliver to the Controlling
                       Secured Parties, the Indenture Trustee, the Patriarch Secured Parties, and
                       each of their counsel and financial advisors, if any, a variance report
                       (a “Variance Report”) setting forth the Debtors’ actual cash receipts and
                       accrued expenditures for the preceding two weeks compared to the then
                       existing Budget with narrative explanations of key variances. For purposes
                       of this Order, the Debtors shall ensure that at no time shall there exist an
                       unfavorable variance in the Budget of (i) the greater of (a) 25% or more
                       over any accrued expenditures on an individual line item basis, and
                       (b) $750,000 in the aggregate, or (ii) greater than 25% below the aggregate
                       interest payment receipts for each Zohar Fund from the Group A Portfolio
                       Group Companies based on the amount stated on the applicable interest
                       payment notices issued to the Group A Portfolio Companies, tested every
                       other week on a cumulative rolling four (4) week basis (except the first


USActive 55174618.11                             -7-
             Case 18-10512-KBO           Doc 1849-1       Filed 08/03/20      Page 9 of 66




                        Variance Report, which shall be tested on a cumulative basis for the two (2)
                        weeks preceding the delivery of such Variance Report) (a “Non-Permitted
                        Variance” and in contrast to any variance which does not constitute a Non-
                        Permitted Variance, a “Permitted Variance”)8; provided, however,
                        payments to the Secured Party Professionals (as defined in paragraph 12(c)
                        below), payments to the U.S. Trustee, and payments to the Independent
                        Director on account of Incentive Fees, as defined in section 4(b) of the
                        Independent Director Service Agreement (see Docket No. 278-1), shall not
                        be subject to such test and shall not constitute a Non-Permitted Variance or
                        serve as the basis of a Termination Event or Cash Collateral Trigger Event.
                        The Initial Budget is the first Budget for reporting and permitted variance
                        purposes.

        9.       Cash Management/Excess Sweep.

                 (a)    New Zohar Bank Accounts Funding. So long as no Termination Date has
                        occurred and is continuing or would result therefrom, and absent further
                        order of the Court, the Debtors shall deposit all funds received, including
                        interest payments received under the loans owed to the Debtors and funds
                        received from the Monetization Process9 (as defined in the Settlement
                        Agreement) in the New Zohar Bank Accounts.10 The New Zohar Bank
                        Accounts, to the extent sufficient cash is available, shall at all times be
                        funded (net of any payments made during the relevant Budget Period) in the
                        aggregate amount that is the sum of (i) the amount of (a) anticipated cash
                        disbursements, and (b) projected fees and expenses for Estate Professionals,
                        the Indenture Trustee, and professionals retained by the Indenture Trustee,
                        each set forth in the Budget for that Budget Period, inclusive of an
                        additional twenty-five percent (25%) variance cushion, (ii) all unpaid
                        amounts set forth in the Budget for prior Budget Periods, subject to
                        adjustment up or down to account for any Permitted Variance,
                        (iii) [reserved], and (iv) the Indemnification Reserve (as defined herein)
                        (the “Restructuring Operating Reserve Cap”). Each New Zohar Bank
                        Account shall be funded in an amount commensurate with each Zohar
                        Fund’s allocable portion of the Restructuring Operating Reserve Cap based
                        on outstanding Paid in Full amount as of the 1st of each Month, (each a


8
     Non-Permitted Variances with respect to Estate Professionals’ fees and expenses shall be measured
based on the Estate Professionals’ fees and expenses accrued during the relevant testing period compared
to the projected Estate Professionals’ fees and expenses set forth in the Budget for that period.
9
    Provided, however, that any proceeds on account of Zohar I equity or loan interests shall be subject to
the Settlement Agreement.
10
   The term “New Zohar Bank Accounts” shall have the meaning ascribed to the “Zohar Funds Bank
Accounts” as defined in the Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a) and 345(b) and Del. Bankr.
L.R. 2015-2(b) for an Order (I) Setting the Deadline by Which the Debtors Must Comply with the
Requirements of Section 345(b) of the Bankruptcy Code and (II) Authorizing the Debtors to Keep and
Maintain Certain Bank Accounts [Docket No. 31].


USActive 55174618.11                               -8-
            Case 18-10512-KBO        Doc 1849-1       Filed 08/03/20     Page 10 of 66




                       “Allocated Restructuring Operating Reserve Cap”) provided, however that
                       (i) ZII Corp. and Zohar II shall be jointly responsible for any obligations by
                       ZI Corp. and Zohar I under this paragraph, (ii) the Allocated Restructuring
                       Operating Reserve Cap for Zohar II shall be increased in an amount equal
                       to the Allocated Restructuring Operating Reserve Cap otherwise
                       attributable to Zohar I and, accordingly, (iii) the New Zohar Bank Account
                       for Zohar I shall not be funded in accordance with this paragraph; provided,
                       further, however, that Zohar II shall retain a claim and the right to seek
                       reimbursement and contribution from Zohar I with respect to the amounts
                       described in the prior proviso (a “Zohar I Reimbursement Claim”). Upon
                       the occurrence of a Termination Date, the New Zohar Bank Accounts shall
                       be funded in accordance with paragraph 13(b) of this Order. For the
                       avoidance of doubt, absent further order of the Court, the Secured Parties
                       shall not be responsible for, and neither the Restructuring Operating
                       Reserve Cap nor the Carve Out shall include, claims (administrative or
                       otherwise) asserted against the Debtors not contemplated by the Budget and
                       Indemnification Reserve. The Controlling Secured Parties, the Patriarch
                       Secured Parties, and the Indenture Trustee will confer in good faith with the
                       CRO on necessary modifications to ensure allocable funding is
                       commensurate with each Zohar Fund’s allocable portion of the
                       Restructuring Operating Reserve Cap in accordance with this Order,
                       including the reallocation of any Zohar I Reimbursement Claim. The New
                       Zohar Bank Accounts and all amounts on deposit therein shall constitute
                       Collateral and Cash Collateral securing the Debtors’ performance of the
                       Transaction Obligations or as otherwise provided under this Order. For the
                       avoidance of doubt, the Debtors are prohibited from opening any new bank
                       or cash accounts except as expressly permitted by this Order.

                 (b)   Excess Cash Sweep/Special Payment Date. Any date on which the cash
                       balance at any New Zohar Bank Account (exclusive of any proceeds from
                       any post-petition financing facility provided to any Debtor, referred to
                       herein as “DIP Proceeds,” which shall be segregated) exceeds its respective
                       Allocated Restructuring Operating Reserve Cap (such excess amount, the
                       “Excess Cash”) may be deemed a “Payment Date” under the Indentures (a
                       “Special Payment Date”), and payment of such Excess Cash shall be made
                       and applied in the manner outlined in paragraph 12(b) below, provided,
                       however, that (A) the Debtors shall notify the Controlling Secured Parties,
                       the Patriarch Secured Parties, and the Indenture Trustee of such Excess
                       Cash, (B) a Special Payment Date must be requested and declared by the
                       Controlling Secured Parties upon eight (8) business days’ notice in writing
                       to the Debtors and the Indenture Trustee, (C) the Indenture Trustee shall be
                       entitled to be paid an additional fee of $10,000.00 (each such fee, a “Special
                       Payment Date Fee”) from such Excess Cash for the Indenture Trustee’s
                       services in connection with each such Special Payment Date, and (D) a
                       Special Payment Date shall not occur more frequently than every thirty (30)
                       days unless the Excess Cash exceeds $25 million. The Debtors shall file a



USActive 55174618.11                            -9-
            Case 18-10512-KBO        Doc 1849-1       Filed 08/03/20    Page 11 of 66




                       notice with the Bankruptcy Court following the occurrence of a Special
                       Payment Date.

                 (c)   Indemnification Reserve: Upon entry of the Order, the Debtors shall
                       establish and fund a reserve solely for the benefit of the Independent
                       Director, CRO and the Chief Monetization Officer (the “CMO”), in the
                       amount of $1,500,000 (the “Indemnification Reserve”) to provide
                       indemnification and a source for the advancement of expenses (i) for the
                       Independent Director pursuant to the Indemnification Agreement for the
                       Independent Director approved by the Bankruptcy Court pursuant to an
                       Order dated June 26, 2018 [Docket No. 345] (the “Independent Director
                       Indemnification Agreement”), (ii) for the CRO, pursuant to and consistent
                       with paragraph 5 of that certain Order, dated June 11, 2018, Authorizing
                       and Approving, Nunc Pro Tunc to May 21, 2018, the Agreement with FTI
                       Consulting, Inc. to Provide (I) Michael Katzenstein as the Debtors’ Chief
                       Restructuring Officer, (II) Hourly Temporary Staff, and (III) Services
                       Related Thereto [Docket No. 297] and (iii) for the CMO, pursuant to and
                       consistent with paragraph 6 of that certain Order Amending the Terms of
                       the Retention of Goldin Associates LLC, dated June 11, 2018 [Docket No.
                       298]. The Indemnification Reserve may be increased in amount (i) upon
                       five (5) business days’ notice by the CMO, CRO or Independent Director
                       to the U.S. Trustee, Controlling Secured Parties, the Patriarch Secured
                       Parties, and the Indenture Trustee (with such parties having the right to
                       object to such noticed increase within such five business day period,
                       provided that any hearing on such objection may occur at a later date subject
                       to the Court’s availability), which notice shall be submitted only after the
                       threat or assertion of a Claim against any of the CMO, CRO or the
                       Independent Director for an Indemnifiable Event or (ii) as otherwise
                       ordered by the Bankruptcy Court. The Debtors shall file notice with the
                       Bankruptcy Court of any increase in the Indemnification Reserve under
                       clause (i) of the preceding sentence. The CMO, CRO and Independent
                       Director may not draw upon or remove any funds from the Indemnification
                       Reserve except for indemnification obligations owed to the CMO, CRO or
                       Independent Director related to a Claim for an Indemnifiable Event, and
                       only after first seeking coverage from any insurance policy covering such
                       Claim. For the avoidance of doubt, the Debtors shall use good faith and best
                       efforts to obtain directors’ and officers’ insurance coverage for the
                       Independent Director, CMO and CRO in connection with these cases as
                       promptly as possible. “Claim” and “Indemnifiable Event” for purposes of
                       the Indemnification Reserve shall be defined as set forth in the Independent
                       Director Indemnification Agreement. Upon the occurrence of a Termination
                       Date, the Indemnification Reserve shall be included in the Carve-Out in
                       accordance with paragraph 13(a). The Debtors, the Controlling Secured
                       Parties, the Patriarch Secured Parties, and the Indenture Trustee
                       acknowledge that when there is a reasonable basis on which to contend that
                       there is no longer any need for the Indemnification Reserve or that a
                       reduction in the Indemnification Reserve is warranted, any Controlling


USActive 55174618.11                           -10-
              Case 18-10512-KBO       Doc 1849-1        Filed 08/03/20    Page 12 of 66




                        Secured Party, Patriarch Secured Party, or the Indenture Trustee may seek
                        relief from the Bankruptcy Court for release of any amounts remaining in
                        the Indemnification Reserve. If the Bankruptcy Court issues a final non-
                        appealable order approving the release of such remaining Indemnification
                        Reserve funds, such funds shall be transferred to the Indenture Trustee to
                        be distributed in accordance with the Priority of Payments in the Indentures.

                 (d)    Notwithstanding anything to the contrary herein and for the avoidance of
                        doubt, in the event that the Debtors determine, in their reasonable business
                        judgment, that additional funds are necessary to fund these chapter 11 cases,
                        the Debtors shall immediately notify the Controlling Secured Parties and
                        the Controlling Secured Parties and the Debtors shall promptly meet and
                        confer to attempt to consensually agree to a resolution of such issues. If the
                        Debtors and the Controlling Secured Parties are unable to consensually
                        resolve such issues, then all parties’ rights are reserved to seek relief from
                        the Court.

        10.      Entitlement to Adequate Protection. The Indenture Trustee, for the benefit and

security of the Secured Parties, is entitled, pursuant to sections 361, 363(c)(2) and 363(e) of the

Bankruptcy Code, to adequate protection of its interests in the Prepetition Collateral, including the

Cash Collateral, in an amount equal to the aggregate post-petition diminution in value of such

interests in the Prepetition Collateral, including any such diminution resulting from the sale, lease,

or use by the Debtors of the Prepetition Collateral, including the Cash Collateral, and the

imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code (each such

diminution in value, a “Diminution in Value”).

        11.      Adequate Protection Claims and Liens.

        As adequate protection, the Indenture Trustee on behalf of the Secured Parties, pursuant to

and consistent with this Order and consistent with and subject to the terms of the Indentures, is

hereby granted the following claims, liens, rights and benefits:

                 (a)    Section 507(b) Claim. Solely to the extent of any Diminution in Value,
                        administrative expense claims, which shall constitute superpriority claims
                        against the applicable Debtors as provided in section 507(b) of the
                        Bankruptcy Code, with priority in payment over any and all unsecured
                        claims and administrative expense claims against the Debtors, now existing
                        or hereafter arising, of the kinds specified or ordered pursuant to any


USActive 55174618.11                             -11-
            Case 18-10512-KBO        Doc 1849-1        Filed 08/03/20    Page 13 of 66




                       provision of the Bankruptcy Code, including sections 105, 326, 328, 330,
                       331, 503(b), 506(c), 507(a), 507(b), 726, 1113, or 1114, and shall at all
                       times be senior to the rights of the Debtors, and any successor trustee or any
                       creditor, in the Cases or any subsequent proceedings under the Bankruptcy
                       Code (the “507(b) Claims”), subject and subordinate only to funding and
                       payment of the Carve Out. The 507(b) Claims shall be allocable on a pro
                       rata basis against each Zohar Fund based on its respective Paid in Full
                       amount plus the allowed amounts of any Class A-3 Notes at Zohar I and the
                       allowed amounts of any Class B Notes issued by each Zohar Fund as of the
                       1st of each Month (to the extent not otherwise allocable to a particular asset
                       or Zohar Fund), provided, however, that ZII Corp. and Zohar II shall be
                       jointly responsible for any obligations by ZI Corp. and Zohar I under this
                       paragraph 11(a), subject to the right of each party named in this proviso to
                       seek reimbursement and contribution. The Controlling Secured Parties, the
                       Patriarch Secured Parties, and Indenture Trustee will confer in good faith
                       with the CRO on necessary modifications to claim allocations to ensure
                       allocations are commensurate with each Zohar Fund’s allocable portion of
                       such claims based on outstanding Paid in Full amounts plus the allowed
                       amounts of any Class A-3 Notes at Zohar I and the allowed amounts of any
                       Class B Notes issued by each Zohar Fund.

                 (b)   Adequate Protection Liens. As security for and solely to the extent of any
                       Diminution in Value, or upon the avoidance or termination of any
                       Prepetition Lien for any reason, effective as of the Petition Date and
                       perfected without the necessity of the execution by the Debtors (or
                       recordation or other filing by Debtors, the Indenture Trustee, or any Secured
                       Party) of security agreements, control agreements, pledge agreements,
                       financing statements, mortgages or other similar documents, or the
                       possession or control by the Indenture Trustee or any Secured Party of any
                       Adequate Protection Collateral (as defined below), the following security
                       interests and liens are hereby granted to the Indenture Trustee on behalf of
                       the Secured Parties (all property identified in clauses (1), (2), (3) and (4)
                       below being collectively referred to as the “Adequate Protection
                       Collateral”), subject and subordinate only to the Carve Out (all such liens
                       and security interests, the “Adequate Protection Liens”):

                       (1)    First Priority on Unencumbered Property. Pursuant to sections
                              361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding,
                              continuing, enforceable, fully-perfected, non-voidable first priority
                              replacement lien on, and security interest in, all of the Debtors’
                              rights in tangible and intangible assets, including all prepetition and
                              post-petition property, assets, and interests of the Debtors’ estates of
                              any kind or nature whatsoever, real or personal, tangible or
                              intangible or mixed, now existing or hereafter acquired or created,
                              and all products and proceeds thereof, whether existing on or as of
                              the Petition Date or thereafter acquired, that is not subject to
                              (x) valid, perfected, non-avoidable, and enforceable liens in


USActive 55174618.11                            -12-
            Case 18-10512-KBO       Doc 1849-1       Filed 08/03/20     Page 14 of 66




                             existence on or as of the Petition Date or (y) valid and unavoidable
                             liens in existence as of the Petition Date that are perfected after the
                             Petition Date as permitted by section 546(b) of the Bankruptcy
                             Code, if any (collectively, the “Unencumbered Property”), including
                             accounts receivable, other rights to payment, cash, inventory,
                             instruments, general intangibles, contracts, servicing rights,
                             servicing receivables, agreements transitioning services,
                             management agreements, securities, chattel paper, owned real
                             estate, real property, leaseholds, fixtures, machinery, equipment,
                             deposit accounts, patents, copyrights, trademarks, trade names,
                             rights under license agreements and other intellectual property,
                             commercial tort claims, and claims and causes of action and the
                             proceeds of all of the foregoing; any proceeds or property recovered
                             in respect of any Avoidance Actions, in each case whether arising
                             prepetition or postpetition of any nature whatsoever;

                       (2)   Liens Junior to Certain Existing Liens. Pursuant to sections 361(2)
                             and 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                             enforceable, fully-perfected non-voidable junior priority
                             replacement lien on, and security interest in, all tangible and
                             intangible assets, including all prepetition and post-petition
                             property, assets, and interests of the Debtors’ estates of any kind or
                             nature whatsoever, real or personal, tangible or intangible or mixed,
                             now existing or hereafter acquired or created, and all products and
                             proceeds thereof, whether now existing or hereafter acquired (other
                             than the property described in clause (1) of this paragraph 11), that
                             is subject to (x) valid, perfected and unavoidable liens in existence
                             as of the Petition Date or (y) valid and unavoidable liens in existence
                             as of the Petition Date that are perfected after the Petition Date as
                             permitted by section 546(b) of the Bankruptcy Code, (collectively,
                             “Prior Permitted Liens”);

                       (3)   Liens Senior to Certain Existing Liens (if any). Pursuant to sections
                             361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding,
                             continuing, enforceable, fully-perfected non-voidable consensual
                             priming lien on, and security interest in, all tangible and intangible
                             assets, including all prepetition and post-petition property, assets,
                             and interests of the Debtors’ estates of any kind or nature
                             whatsoever, real or personal, tangible or intangible or mixed, now
                             existing or hereafter acquired or created, and all products and
                             proceeds thereof, whether now existing or hereafter acquired except
                             that such liens shall not prime Prior Permitted Liens; and

                       (4)   Status of the Adequate Protection Liens. The Adequate Protection
                             Liens shall not be (i) subject or subordinate to (A) any lien or
                             security interest that is avoided and preserved for the benefit of the
                             Debtors and their estates under section 551 of the Bankruptcy Code


USActive 55174618.11                          -13-
              Case 18-10512-KBO        Doc 1849-1        Filed 08/03/20     Page 15 of 66




                                or (B) any lien or security interest arising after the Petition Date,
                                subject to the Carve Out, or (ii) except as otherwise set forth in
                                clauses (1), (2), and (3) of this paragraph 11, subordinated to or
                                made pari passu with any other lien or security interest under
                                sections 363 or 364 of the Bankruptcy Code or otherwise.

        12.      Additional Adequate Protection and Other Payment Provisions. As adequate

protection in addition to the 507(b) Claims and Adequate Protection Liens, the Indenture Trustee,

for the benefit and security of the Secured Parties, is entitled, pursuant to sections 361, 363(c)(2)

and 363(e) of the Bankruptcy Code, to the following (together with the 507(b) Claims and the

Adequate Protection Liens, the “Adequate Protection Obligations”):11

                 (a)    Accrued Costs and Fees: No later than five (5) business days after entry of
                        this Order, the Debtors shall pay from any Excess Cash of the applicable
                        Debtor any costs and accrued professional fees incurred by or owing to the
                        Controlling Secured Parties for the applicable Debtor prior to entry of this
                        Order (the “Accrued Fees”) from and after the date of termination of the
                        First Final Cash Collateral Order. If such Accrued Fees are not paid in full
                        for any reason whatsoever within 5 business days of entry of this Order as
                        provided in the preceding sentence, including due to insufficient Excess
                        Cash to pay such amounts, such Accrued Fees shall be paid pursuant to
                        paragraphs 12(c) and 21 of this Order upon either the earlier of the following
                        two dates, whichever occurs first: (i) the date following two (2) business
                        days after the issuance of the notification by the Debtors of Excess Cash as
                        set forth in paragraph 9(b) hereof, or (ii) the first Special Payment Date
                        following entry of this Order. If any Accrued Fees remain unpaid thereafter,
                        such amounts shall continue to accrue pursuant to the terms of the
                        applicable Indenture and shall be accretive to the Paid in Full amounts under
                        the Settlement Agreement (as contemplated in the definition of Paid in Full
                        amount in the Settlement Agreement).

                 (b)    Interest Payments: The holders of Class A Notes shall be entitled to
                        payment or accrual of current interest on each Payment Date (as that term
                        is defined in the applicable Indenture). From and after the entry of this
                        Order, on each Payment Date under the applicable Indenture or Special
                        Payment Date under this Order, the Debtors are authorized to pay to the
                        Indenture Trustee’s collection account for the applicable Debtor any Excess
                        Cash, to be paid to holders of Class A Notes subject to the Priority of
                        Payments and § 13.1 of the Indentures, as accrued and unpaid post-petition
                        interest due and payable under the Indentures (each a “Current Post-Petition

11
    For the avoidance of doubt, absent further order of the Court, no payments to the Controlling Secured
Parties or pursuant to Paragraph 12(b) shall be made from any DIP Proceeds.


USActive 55174618.11                              -14-
            Case 18-10512-KBO          Doc 1849-1        Filed 08/03/20     Page 16 of 66




                        Interest Payment”) or the applicable Transaction Documents, with such
                        payments calculated based on the contract rate of interest (as set forth in the
                        applicable Indenture or the other applicable Transaction Documents) (the
                        “Adequate Protection Interest Rate”). If there is insufficient Excess Cash to
                        pay Current Post-Petition Interest Payments in full, such amounts shall
                        accrue and shall be accretive to the Paid in Full amounts under the
                        Settlement Agreement. The Indenture Trustee is authorized and directed to
                        distribute all payments under this paragraph pursuant to the Priority of
                        Payments (as set forth in the applicable Indentures).

                 (c)    Fees and Expenses: Subject to paragraphs 12(h) and 21 below, the Debtors
                        are authorized and directed to pay from Excess Cash after ten (10) business
                        days (the “Objection Period”) of delivery of an invoice (the “Invoiced
                        Fees”) to the Debtors, the U.S. Trustee, and the Fee Examiner12 (the “Fee
                        Review Parties”), describing in customary detail (subject in all respects to
                        applicable privilege or work product doctrines and redacted for privileged,
                        confidential or otherwise sensitive information),13 the reasonable and
                        documented fees, costs, expenses, and disbursements incurred or accrued
                        by the Controlling Secured Parties, and the Indenture Trustee arising before
                        or after the Petition Date, subject first to the full funding of the fees and
                        expenses of the Estate Professionals (as defined herein) as set forth in the
                        Budget in accordance with paragraph 9(a), including the reasonable fees
                        and disbursements of their professional advisors (collectively, the “Secured
                        Party Professionals”), solely in connection with (i) the Cases or any
                        successor case; (ii) the Settlement Agreement; (iii) the Transaction
                        Documents; or (iv) enforcement of any rights or remedies under the
                        Transaction Documents, in each case whether or not the transactions
                        contemplated hereby are fully consummated. The Secured Party
                        Professionals shall not be required to file fee applications. The Fee Review
                        Parties shall have through the Objection Period to object to the
                        reasonableness of any specific portion of the Invoiced Fees. If no such
                        objection is made, the Debtors shall pay the Invoiced Fees within three (3)
                        business days following the expiration of the Objection Period. If any such
                        objection is made and not resolved within ten (10) days after such objection
                        is interposed, a hearing with respect thereto shall be conducted at a
                        regularly-scheduled omnibus hearing in the Cases, provided that the
                        Debtors shall immediately pay any undisputed portion of such fees, costs
                        and expenses following the Objection Period. Upon resolution of any such
                        objection, whether by agreement of the parties or Court order, the Debtors
                        shall pay within five (5) business days any remaining unpaid Invoiced Fees


12
    Fee Examiner shall mean Direct Fee Review LLC pursuant to the Order Appointing Fee Examiner and
Establishing Procedures for Consideration of Requested Fee Compensation and Reimbursement of
Expenses [Docket No. 289].
13
    Nothing set forth in this paragraph 12(c) shall limit the rights of the U.S. Trustee to challenge any
asserted privilege or confidentiality with all such rights being expressly preserved.


USActive 55174618.11                              -15-
            Case 18-10512-KBO         Doc 1849-1       Filed 08/03/20     Page 17 of 66




                       in accordance with such agreement or Court order, as applicable. Fees and
                       expenses of the Indenture Trustee shall be allocable to Zohar II or Zohar III
                       based on their respective Paid in Full amount as of the 1st of each Month
                       (to the extent not otherwise allocable to a particular asset or Zohar Fund).
                       The Controlling Secured Parties, the Patriarch Secured Parties, and
                       Indenture Trustee will confer in good faith with the CRO on necessary
                       modifications to fee and expense allocations to ensure allocations are
                       commensurate with each Zohar Fund’s allocable portion of such fees and
                       expenses based on outstanding Paid in Full amounts. To the extent any fees
                       and expenses of the Secured Party Professionals remain unpaid as of the
                       Termination Date, after full funding of and payment from the Carve Out,
                       such unpaid fees shall be paid from proceeds of Collateral as such proceeds
                       become available. The foregoing sentence shall survive termination of this
                       Order. As used in this paragraph 12(c), the term “customary detail” shall
                       mean that the invoices for such fees and expenses shall at least include a
                       general description of the nature of the matters worked on, a list of the
                       professionals who worked on the matter, their hourly rate (if such
                       professionals bill at an hourly rate), the number of hours each professional
                       billed, and, with respect to the invoices of law firms, shall include the year
                       of law school graduation for each attorney; provided however, that the U.S.
                       Trustee reserves the right to seek copies of such invoices containing more
                       detailed time entries (in a format that will not cause the waiver of attorney-
                       client privilege or work product protection). If there is insufficient Excess
                       Cash at the applicable Debtor to pay any fees and expenses authorized by
                       this paragraph 12(c), such fees and expenses that are not fully and promptly
                       paid by the Debtors in accordance with the terms hereof (“Outstanding
                       Controlling Secured Party Fees”) shall be paid upon the earlier of: (i) two
                       (2) business days after the issuance of the notification by the Debtors of
                       Excess Cash as set forth in paragraph 9(b) hereof, or (ii) the occurrence of
                       the next Special Payment Date. If any Outstanding Controlling Secured
                       Party Fees remain unpaid thereafter, such amounts shall continue to accrue
                       pursuant to the terms of the applicable Indenture and shall be accretive to the
                       Paid in Full amounts under the Settlement Agreement (as contemplated in
                       the definition of Paid in Full amount in the Settlement Agreement).

                 (d)   The payments contemplated under paragraph 12(c) shall be made either to
                       the applicable Secured Party or directly to such Secured Party’s
                       professionals pursuant to written direction provided by the applicable
                       Secured Party Professional.

                 (e)   Reporting: The Debtors shall:

                       (1)    Subject, where applicable, to entry into, and the terms of conditions
                              of, a non-disclosure agreement, provide to the Controlling Secured
                              Parties and Indenture Trustee (a) (i) each Thursday, on a weekly
                              basis, reports with respect to the progress and status of the
                              Monetization Process, provided that such reports shall be in a form


USActive 55174618.11                            -16-
            Case 18-10512-KBO       Doc 1849-1       Filed 08/03/20     Page 18 of 66




                             provided by each Controlling Secured Party and consistent with the
                             Debtors’ reporting obligations under the Settlement Agreement (in
                             consultation with the Indenture Trustee), (the “Monetization Process
                             Reports”); provided, however, that inclusion of any information in
                             any such Monetization Process Report shall remain subject to the
                             sole discretion of the CRO, in consultation with the Independent
                             Director, and (ii) on the 15th and 30th of each month (i.e. twice per
                             month), statement of Debtors’ cash balances, cash receipts and cash
                             disbursements, as well as variances of same from the corresponding
                             budgeted amounts (the “Statement of Cash Flow and Cash Balance
                             Reports” and the “Variance Reports”, respectively), and (b) such
                             other financial reporting and information requested by the Indenture
                             Trustee as required under and consistent with the requirements
                             contained in the Transaction Documents, including but not limited
                             to the Indentures;

                       (2)   host each Friday (unless waived by the Controlling Secured Parties)
                             weekly conference calls with the Controlling Secured Parties and
                             Indenture Trustee to discuss (a) the Monetization Process, including
                             the Monetization Process Reports and any material developments
                             relating to the collateral being monetized or the Monetization
                             Process, and (b) the Debtors’ financial performance, including the
                             Budget, the Statement of Cash Flow and Cash Balance Reports,
                             Cash Flow Variance Reports, and monthly operating reports;

                       (3)   provide to the Patriarch Secured Parties any written materials
                             distributed under this paragraph 12(e) on a substantially
                             contemporaneous basis;

                       (4)   during the first week of each calendar quarter, the Debtors shall meet
                             with the Controlling Secured Parties and Indenture Trustee
                             regarding (i) the budget for the previous quarter, (ii) the budget for
                             the current quarter, and (iii) reconciliation of such expenses on a go-
                             forward basis; and

                       (5)   the Debtors shall consult and negotiate in good faith with the
                             Controlling Secured Parties and Indenture Trustee regarding (i) any
                             potential chapter 11 plan being considered by the Debtors and
                             (ii) any proposed secured or unsecured financing being considered
                             by the Debtors. Any such consultation and negotiation with the
                             Controlling Secured Parties and Indenture Trustee shall occur at the
                             time when the Debtors are first considering the foregoing, and the
                             Debtors shall provide prompt updates to the Controlling Secured
                             Parties and the Indenture Trustee with respect to any developments
                             on such matters. In no event shall the Debtors file, seek Bankruptcy
                             Court approval or otherwise support without the consent of the
                             Controlling Secured Parties and Indenture Trustee, which consent


USActive 55174618.11                          -17-
              Case 18-10512-KBO      Doc 1849-1        Filed 08/03/20    Page 19 of 66




                              shall not be unreasonably withheld, any (i) proposed chapter 11 plan
                              or (ii) proposed secured or unsecured financing. Any disputes with
                              respect to the foregoing matters that cannot be resolved
                              consensually by the parties shall be referred to the Mediator. If the
                              Mediator is unable to resolve any such disputed matter, then the
                              parties may submit the matter to the Bankruptcy Court for
                              resolution.

                 (f)   Transaction Documents: In the event the Debtors seek to terminate, amend,
                       supplement, modify, or replace any of the Transaction Documents, or any
                       contract, agreement, or arrangement, related thereto, such termination,
                       amendment, modification, or replacement shall be subject to and effective
                       only upon the express written consent of the Indenture Trustee and the
                       Secured Parties or an order of this Court. For the avoidance of doubt,
                       nothing in this paragraph 12(f) shall be construed or interpreted as a
                       termination, reduction or waiver of any existing rights of the Indenture
                       Trustee, the Patriarch Secured Parties, or the Controlling Secured Parties
                       under the Transaction Documents with respect to the Debtors’ ability or
                       inability to effectuate any termination, amendment, modification, or
                       replacement of the Transaction Documents.

                 (g)   Reserved.

                 (h)   Reserved.

                 (i)   General Applicability of Fee Review Procedures. Notwithstanding anything
                       herein to the contrary, (i) the Secured Parties shall each receive copies of
                       the Invoiced Fees substantially contemporaneously with their delivery to
                       the Fee Review Parties; (ii) no party, including the Fee Review Parties, shall
                       object to any Pre-December Fees and Expenses (as defined in the First Final
                       Cash Collateral Order) until the occurrence of a Termination Event; (iii) no
                       Secured Party shall object to any other Secured Party’s Invoiced Fees
                       consistent with the Budget until the occurrence of a Termination Event; and
                       (iv) all parties reserve their respective rights to object to the payment of
                       Invoiced Fees within thirty (30) days after a Termination Event.

        13.      Carve Out.

                 (a)   As used in this Order, the “Carve Out” shall include the following: (i) all
                       fees required to be paid to the Clerk of the Court, statutory fees payable to
                       the United States Trustee pursuant to 28 U.S.C. § 1930(a)(6), together with
                       the statutory rate of interest, and the court-appointed fee examiner; (ii) any
                       amounts payable pursuant to the Independent Director Service Agreement
                       [Docket No. 278-1]) except as set forth in (iv) hereof; (iii) any
                       indemnification obligations owed by the Debtors to the Independent
                       Director, the CRO or the CMO, plus the Indemnification Reserve, (iv) the
                       fees and expenses of the Independent Director’s professionals (the


USActive 55174618.11                            -18-
            Case 18-10512-KBO         Doc 1849-1       Filed 08/03/20     Page 20 of 66




                       “Independent Director Professionals”) incurred prior to the Termination
                       Date; (v) subject to this Court’s approval (without regard to whether such
                       fees and expenses are approved prior to or following the Termination Date),
                       the unpaid fees and expenses incurred by each person or firm retained by
                       the Debtors pursuant to sections 327, 328, or 363 of the Bankruptcy Code
                       (the “Debtor Professionals, and together with the Independent Director
                       Professionals, the “Estate Professionals” and collectively with the Secured
                       Party Professionals, the “Professionals”) that have accrued before the
                       Termination Date, (vi) subject to paragraphs 12(i) and 21 (without regard
                       to whether such fees and expenses have been objected to without such
                       objection being resolved by an order of this Court), the unpaid fees and
                       expenses incurred by the Secured Party Professionals that have accrued
                       before the Termination Date, and (vii) fees and expenses of Estate
                       Professionals in an aggregate amount not to exceed $2.5 million incurred
                       after the Termination Date, to the extent allowed or otherwise payable at
                       any time, whether by interim order, procedural order, or otherwise.

                 (b)   Carve Out Reserves. On a Termination Date, the New Zohar Bank Accounts
                       shall be funded in an amount sufficient to fund the Carve Out (the
                       “Post-Termination Funding Requirement”). For the avoidance of doubt, on
                       the Termination Date, the amounts on deposit to fund the Restructuring
                       Operating Reserve Cap shall be used to fund the Carve Out and shall be
                       included in the calculation of the Post-Termination Funding Requirement.
                       Subject to the Debtors’ rights under paragraph 18 hereof, including, without
                       limitation the right to seek the contested use of Cash Collateral, all amounts
                       in excess of the Post-Termination Funding Requirement on the Termination
                       Date shall then be paid by the Debtors to pay the unpaid fees and expenses
                       of the Secured Party Professionals and Indenture Trustee pursuant to
                       paragraph 12(c), and then to the Indenture Trustee to be distributed in
                       accordance with paragraph 12(b) of this Order. To the extent there are
                       insufficient funds available on the Termination Date to fund the Post-
                       Termination Funding Requirement, the New Zohar Bank Accounts shall
                       continue to be funded with Cash Collateral until the balance of the New
                       Zohar Bank Accounts equals the Post-Termination Funding Requirement.
                       For the avoidance of doubt and notwithstanding anything to the contrary in
                       this Order or in any of the Transaction Documents, (i) at all times, the
                       amounts on deposit in the New Zohar Bank Accounts shall constitute
                       Collateral of the Indenture Trustee on behalf of Secured Parties and
                       (ii) funding and payment of the Post-Termination Funding Requirement
                       shall be senior to all liens and claims securing the Prepetition Collateral, the
                       Adequate Protection Liens, and the 507(b) Claim, and any and all other
                       forms of adequate protection, liens, or claims securing the Transaction
                       Obligations and any such lien or priority granted herein.

                 (c)   No Direct Obligation to Pay Allowed Professional Fees or Claims Against
                       the Estates. Nothing in this Order shall obligate or be deemed to obligate
                       the Secured Parties or Indenture Trustee to be responsible for the payment


USActive 55174618.11                            -19-
              Case 18-10512-KBO      Doc 1849-1       Filed 08/03/20     Page 21 of 66




                       or reimbursement of any claim asserted against the Debtors’ estates, or of
                       any fees or disbursements of any Estate Professional incurred in connection
                       with the Cases or any successor cases under any chapter of the Bankruptcy
                       Code. Nothing in this Order or otherwise shall be construed to obligate the
                       Secured Parties, in any way, to pay compensation to, or to reimburse
                       expenses of, any Estate Professionals (by direct payment, disgorgement or
                       otherwise) or any other party asserting a claim against the Debtors’ estates,
                       or to guarantee that the Debtors have sufficient funds to pay such
                       compensation or reimbursement.

                 (d)   Payment of Carve Out on or After the Termination Declaration Date. Any
                       payment or reimbursement made on or after the occurrence of the
                       Termination Date in respect of any allowed Professional fees or other
                       amount contemplated by the Carve-Out shall permanently reduce the Carve
                       Out on a dollar-for-dollar basis.

        14.      No Compromise of Causes of Action. No Debtor shall compromise, release, or

transfer any cause of action without an order of the Bankruptcy Court.

        15.      Monetization Event. Upon a monetization event approved in accordance with the

procedures set forth in the Order in Aid of Implementation of the Global Settlement Agreement

Approved in these Cases Establishing Certain Procedures for the Independent Director’s

Approval of Monetization Transactions and Related Relief [Docket No. 545] (each a

“Monetization Event”), including the release of liens on Collateral in accordance therewith, a

Special Payment Date shall occur and all proceeds from such Monetization Event (less an

Incentive Fee as defined in section 4(b) of the Independent Director Service Agreement (see

Docket No. 278-1), as applicable) shall be paid in accordance with paragraphs 9(b) and 12(b) of

this Order (except in the case of a Monetization Event for Zohar I, which shall be paid in

accordance with footnote 1 of the Settlement Agreement), provided, however, that to the extent

the Restructuring Operating Reserve Cap is underfunded at the time of a Monetization Event, such

Restructuring Operating Reserve Cap underfunding must be fully funded upon the closing of such

Monetization Event prior to the occurrence of any Special Payment Date. For the avoidance of




USActive 55174618.11                           -20-
              Case 18-10512-KBO       Doc 1849-1        Filed 08/03/20     Page 22 of 66




doubt, nothing in this Order shall be construed as providing advance consent or approval from any

Secured Party or the Indenture Trustee to any Monetization Event.

        16.      [Reserved].

        17.      [Reserved].

        18.      Termination. The Debtors’ right to use the Cash Collateral shall be subject to the

occurrence of a Termination Event (as defined below) and the following procedures.

                 (a)    Each of the following constitute a “Termination Event”:

                        (1)    The Court shall have entered an order dismissing any of the Cases
                               (unless such dismissal is the result of the Paid in Full amount having
                               been paid in such Case);

                        (2)    The Court shall have entered an order converting any of the Cases
                               to a case under chapter 7 of the Bankruptcy Code;

                        (3)    The Court shall have entered an order appointing a chapter 11 trustee
                               or any examiner with enlarged powers relating to the operation of
                               the businesses in the Cases;

                        (4)    The Independent Director (as defined in the Settlement Agreement)
                               shall have resigned or been removed, and shall have not been
                               replaced pursuant to paragraph 7 of the Settlement Agreement;

                        (5)    The Court shall have entered an order terminating the Settlement
                               Agreement.

                        (6)    The Court shall have entered an order approving the creation,
                               incurrence or existence of any post-petition liens or security
                               interests on the Debtors’ assets other than: (i) those granted pursuant
                               to this Order; (ii) deposits to secure the payment of any post-petition
                               statutory obligations, statutory liens, performance bonds and other
                               obligations of a like nature incurred in the ordinary course of
                               business; and (iii) liens or security interests in favor of a Controlling
                               Secured Party with respect to its respective Zohar Fund;

                        (7)    The Court shall have entered an order authorizing the Debtors to
                               create, incur or suffer to exist any senior, pari passu, or, subject to
                               paragraph 31, junior debt in favor of a person other than a
                               Controlling Secured Party without (i) the written consent of the
                               applicable Controlling Secured Party, and (ii) the written consent of
                               the Indenture Trustee if required under the applicable Indenture;


USActive 55174618.11                             -21-
              Case 18-10512-KBO       Doc 1849-1       Filed 08/03/20    Page 23 of 66




                        (8)    Failure of the Debtors to comply with any material provision of this
                               Order (the determination of such materiality to be made by an order
                               of the Court);

                        (9)    The Debtors shall have filed any plan of reorganization or
                               liquidation without the written consent, which consent (subject to
                               and in accordance with the obligations set forth in Paragraph
                               12(e)(5) hereof) shall not be unreasonably withheld, of (i) the
                               Controlling Secured Party with respect to its respective Zohar Fund
                               and (ii) the Indenture Trustee if required under the Indenture; and

                        (10)   Upon the occurrence of the date that is nine (9) months from the date
                               of entry of this Order, subject to extension for an additional time
                               period to be agreed upon with the consent of the Controlling Secured
                               Parties and Indenture Trustee, which consent shall not be
                               unreasonably withheld; provided that any disputes with respect to
                               the foregoing that cannot be resolved consensually by the parties
                               shall be referred to the Mediator; provided, further, that if the
                               Mediator is unable to resolve any such dispute, then the parties may
                               submit the dispute to the Bankruptcy Court for resolution.

                 (b)    The Debtors shall promptly provide notice to the Controlling Secured
                        Parties, the Patriarch Secured Parties, the U.S. Trustee, the Indenture
                        Trustee and the Collateral Manager of the occurrence of any known
                        Termination Event.

                 (c)    Upon the occurrence of a Termination Event, the Debtors shall have the
                        right to immediately seek relief from the Court on no less than fourteen (14)
                        days’ notice (an “Expedited Request for Relief”). If the Debtors do not
                        timely file an Expedited Request for Relief, such Termination Event shall
                        have occurred immediately and the Debtors’ rights to use cash collateral
                        pursuant hereto shall immediately terminate. If the Debtors do timely file
                        an Expedited Request for Relief, the Debtors’ rights and obligations under
                        this Order shall continue in full force and effect from the time an Expedited
                        Request for Relief is made until any hearing resulting from an Expedited
                        Request for Relief, including the funding of the Restructuring Operating
                        Reserve Cap and any payments made and to be made on account thereof,
                        including the Carve Out.

                 (d)    “Termination Date” means the effective date of termination of the use of
                        Cash Collateral under this Order following either the occurrence of a
                        Termination Date or the resolution of an Expedited Request for Relief, if
                        any.

        19.      [Reserved].




USActive 55174618.11                            -22-
              Case 18-10512-KBO          Doc 1849-1        Filed 08/03/20       Page 24 of 66




        20.      No Waiver. Any delay or failure of a Secured Party to exercise rights under any of

the Transaction Documents or this Order shall not constitute a waiver of their respective rights

hereunder, thereunder or otherwise, unless any such waiver is pursuant to a written instrument

executed in accordance with the terms of the applicable Transaction Documents.

        21.      Reservation of Rights. Nothing contained herein shall prejudice any rights, claims,

objections, or remedies of the Debtors or any Secured Party with respect to (i) payment of interest,

fees, or expenses pursuant to this Order,14 or (ii) the recovery, allocation or surcharge of any fees,

expenses or reserves in these Cases, in both cases under the Bankruptcy Code, contract, agreement,

or any other applicable law, and to the extent consistent with the Settlement Agreement.

        22.      [Reserved].

        23.      [Reserved].

        24.      Reservation of Rights of the Secured Parties. Notwithstanding any other provision

hereof, the grant of adequate protection to the Secured Parties pursuant hereto is without prejudice

to the right of any Secured Party to seek modification of the grant of adequate protection provided

hereunder so as to provide different or additional adequate protection, and without prejudice to the

right of the Debtors or any other party in interest to contest any such modification. Nothing herein

shall be deemed to waive, modify or otherwise impair the respective rights of any Secured Party

under the Transaction Documents, the Settlement Agreement, or under equity or law, and the

Secured Parties hereby reserve all of their respective rights and remedies whether now existing or

hereafter arising under the Transaction Documents, the Settlement Agreement, and/or equity or




14
    For the avoidance of doubt, nothing herein shall be deemed to impact, alter or prejudice any rights,
claims, objections, or remedies of any party with respect to any fees, costs or expenses paid to the Patriarch
Secured Parties pursuant to paragraphs 12(g) and 21 of the First Final Cash Collateral Order.


USActive 55174618.11                                -23-
              Case 18-10512-KBO       Doc 1849-1        Filed 08/03/20    Page 25 of 66




law in connection with, among other things, all Events of Default (as defined in the respective

Indenture), and whether arising prior to or after the Petition Date.

        25.      Perfection of Adequate Protection Liens.

                 (a)    The Indenture Trustee, for the benefit and security of the Secured Parties, is
                        hereby authorized, but not required, to file or record financing statements,
                        intellectual property filings, mortgages, notices of lien or similar
                        instruments (each, a “Filing”) in any jurisdiction in order to validate and
                        perfect the liens and security interests granted to it hereunder. Whether or
                        not the Indenture Trustee shall choose or otherwise be directed (in
                        accordance with the applicable Indenture) to file such Filings, such liens
                        and security interests shall be deemed valid, perfected, allowed,
                        enforceable, non-avoidable and not subject to challenge, dispute or
                        subordination as of the date of entry of this Order. If the Indenture Trustee
                        determines or is otherwise directed (in accordance with the applicable
                        Indenture) to file Filings, the Debtors will cooperate and assist in any such
                        filings as reasonably requested by the Indenture Trustee, and the automatic
                        stay shall be modified to allow such Filings.

                 (b)    A certified copy of this Order may, in the discretion of the Indenture Trustee
                        (subject to direction consistent with the applicable Indenture), be filed with
                        or recorded in filing or recording offices in addition to or in lieu of such
                        financing statements, mortgages, notices of lien or similar instruments, and
                        all filing offices are hereby authorized to accept such certified copy of this
                        Order for filing and recording; provided that the Debtors shall reimburse the
                        Indenture Trustee, or its respective designees for the payment of any stamp,
                        intangibles, recording or similar tax.

        26.      Preservation of Rights Granted Under this Order.

                 (a)    Except as expressly provided in this Order and subject to the funding and
                        payment of the Carve Out, no claim or lien having a priority senior to, or
                        pari passu with the Adequate Protection Liens shall be granted or allowed,
                        and the Adequate Protection Liens shall not be subject or junior to any lien
                        or security interest that is avoided and preserved for the benefit of the
                        Debtors’ estates under section 551 of the Bankruptcy Code or subordinated
                        to or made pari passu with any other lien or security interest, whether under
                        section 364(d) of the Bankruptcy Code or otherwise.

                 (b)    Notwithstanding any order dismissing any of the Cases under section 1112
                        of the Bankruptcy Code or otherwise entered at any time, (i) any 507(b)
                        Claims, the other administrative claims granted pursuant to paragraph 11 of
                        this Order and the Adequate Protection Liens shall continue in full force
                        and effect and shall maintain their priorities as provided in this Order until


USActive 55174618.11                             -24-
              Case 18-10512-KBO        Doc 1849-1       Filed 08/03/20     Page 26 of 66




                        all Adequate Protection Obligations shall have been paid and satisfied in
                        full in cash (and any 507(b) Claims, the other administrative claims granted
                        pursuant to paragraph 11 of this Order and the Adequate Protection Liens
                        shall, notwithstanding such dismissal, remain binding on all parties in
                        interest); and (ii) this Court shall retain jurisdiction, notwithstanding such
                        dismissal, for the purposes of enforcing the claims, liens and security
                        interests referred to in clause (i) above.

                 (c)    If any or all of the provisions of this Order are hereafter reversed, modified,
                        vacated or stayed, such reversal, stay, modification or vacatur shall not
                        affect: (i) the validity, priority or enforceability of any Adequate Protection
                        Obligations incurred prior to the actual receipt of written notice by the
                        applicable Secured Party, of the effective date of such reversal, stay,
                        modification or vacatur; or (ii) the validity, priority or enforceability of the
                        Adequate Protection Liens. Notwithstanding any such reversal, stay,
                        modification or vacatur, any use of the Prepetition Collateral or any
                        Adequate Protection Obligations incurred by the Debtors hereunder, as the
                        case may be, prior to the actual receipt of written notice by the applicable
                        Secured Party, of the effective date of such reversal, stay, modification or
                        vacatur shall be governed in all respects by the original provisions of this
                        Order, and the Secured Parties shall be entitled to all of the rights, remedies,
                        privileges and benefits granted in section 363(m) of the Bankruptcy Code
                        with respect to all uses of the Prepetition Collateral and all Adequate
                        Protection Obligations.

                 (d)    Except as expressly provided in this Order, the Adequate Protection
                        Obligations, any 507(b) Claims and the Adequate Protection Liens and all
                        other rights and remedies of the Secured Parties granted by the provisions
                        of this Order shall survive, and shall not be modified, impaired or
                        discharged by (i) the entry of an order converting any of the Cases to a case
                        under chapter 7 of the Bankruptcy Code, dismissing any of the Cases or by
                        any other act or omission, or (ii) the entry of an order confirming a plan of
                        reorganization in any of the Cases and, pursuant to section 1141(d)(4) of the
                        Bankruptcy Code, the Debtors have waived any discharge as to any
                        remaining Adequate Protection Obligations. The terms and provisions of
                        this Order shall continue in the Cases, in any successor cases if the Cases
                        cease to be jointly administered, or in any superseding chapter 7 cases under
                        the Bankruptcy Code, and the Adequate Protection Liens, the 507(b)
                        Claims, the other administrative claims granted pursuant to this Order, and
                        all other rights and remedies of the Secured Parties granted by the
                        provisions of this Order shall continue in full force and effect until all
                        Adequate Protection Obligations are indefeasibly paid in full in cash.

        27.      [Reserved].




USActive 55174618.11                             -25-
              Case 18-10512-KBO       Doc 1849-1        Filed 08/03/20     Page 27 of 66




        28.      Limitation on Use of Collateral. The Debtors shall use Cash Collateral solely as

provided in this Order. Upon entry of this Order,

                 (a)    the Indenture Trustee shall be authorized to release and use the Indenture
                        Trustee’s portion of those holdback funds arising from the Zohar I
                        foreclosure auction and currently in the possession of the Indenture Trustee
                        to satisfy outstanding invoices owed to the Indenture Trustee, its counsel,
                        and any related expenses; and

                 (b)    the Indenture Trustee shall be authorized to conduct a Special Payment Date
                        for each of Zohar II and Zohar III for the purposes of releasing monies
                        currently held in the Payment Account (as such term is defined in the
                        applicable Indentures) for distribution to noteholders pursuant to the
                        applicable Priority of Payments (as defined in the applicable Indentures).

        29.      Binding Effect; Successors and Assigns. The provisions of this Order, including all

findings herein, shall be binding upon all parties in interest in the Cases and the Debtors and their

respective successors and assigns (including any trustee hereinafter appointed or elected for the

estate of any Debtor, an examiner appointed pursuant to section 1104 of the Bankruptcy Code, or

any other fiduciary appointed as a legal representative of any of the Debtors or with respect to the

property of the estate of any of the Debtors) and shall inure to the benefit of the Controlling Secured

Parties, the Patriarch Secured Parties, the Indenture Trustee, for the benefit and security of all

Secured Parties, and the Debtors and their respective successors and assigns, provided, that, except

to the extent expressly set forth in this Order, the Secured Parties shall have no obligation to permit

the use of the Prepetition Collateral or extend any financing to any trustee or similar responsible

person appointed for the estate of any Debtor. For all adequate protection and stay relief purposes

throughout the Cases, the Secured Parties shall be deemed to have requested relief from the

automatic stay and adequate protection as of the Petition Date. For the avoidance of doubt, such

requests will survive termination of this Order.

        30.      [Reserved].




USActive 55174618.11                             -26-
              Case 18-10512-KBO        Doc 1849-1       Filed 08/03/20    Page 28 of 66




        31.      Proceeds of Subsequent Financing. So long as this Order remains in effect and is

not otherwise stayed, terminated, or vacated, if at any time prior to the indefeasible repayment and

satisfaction in full in cash of the Transaction Obligations, including subsequent to the confirmation

of any Chapter 11 plan or plans with respect to the Debtors, the Debtors’ estates, any trustee, any

examiner with enlarged powers or any responsible officer subsequently appointed, shall obtain

credit or incur debt without the consent of the Controlling Secured Parties and Indenture Trustee,

which consent (subject to and in accordance with the obligations set forth in Paragraph 12(e)(5)

hereof) shall not be unreasonably withheld, then all of the cash proceeds derived from such credit

or debt and all Cash Collateral shall immediately be turned over to the Indenture Trustee for

application in accordance with the Transaction Documents including the Priority of Payments in

the applicable Indentures. For the avoidance of doubt, no provision of this Order shall be deemed

to be consent or agreement by the Controlling Secured Parties or the Indenture Trustee to the

incurrence of debt or credit by any of the Debtors.

        32.      Effectiveness. This Order shall constitute findings of fact and conclusions of law

and shall take effect immediately upon entry hereof, and there shall be no stay of execution of

effectiveness of this Order. To the extent that any finding of fact shall be determined to be a

conclusion of law it shall be so deemed and vice versa.

        33.      [Reserved].

        34.      [Reserved].

        35.      Survival of Certain Provisions. In the event of entry of any order converting any of

these Cases into a successor case, the Adequate Protection Liens, the 507(b) Claims and the

Carve-Out shall continue in these proceedings and in any successor case, and such Adequate

Protection Liens, the 507(b) Claims and the Carve-Out shall maintain their respective priorities as

provided by this Order.


USActive 55174618.11                             -27-
              Case 18-10512-KBO        Doc 1849-1       Filed 08/03/20    Page 29 of 66




        36.      Amendment. Except as otherwise provided herein, no waiver, modification or

amendment of any of the provisions hereof shall be effective unless approved by the Court after

notice to parties in interest.

        37.      Indenture Trustee’s Reliance on this Order. Upon entry of this Order, the Indenture

Trustee shall be permitted to take any action in furtherance of this Order, including the distribution

of Excess Cash in accordance with paragraph 9(b) hereof, and the Indenture Trustee shall have no

liability for acting in reliance with the terms of this Order. For the avoidance of doubt, the

foregoing shall survive termination of this Order.

        38.      No Modification of Indentures. For the avoidance of doubt, nothing in this Order

shall be deemed to alter or modify the Indentures.

        39.      Jurisdiction. This Court shall retain jurisdiction to enforce the terms of this Order

and to adjudicate any and all matters arising from or related to the interpretation or implementation

of this Order.

        40.      The 5-Business Day Notice Period. If any Budget item is subject to the “5-Business

Day Notice Period” under this Order, such Budget item shall be authorized and shall be deemed

effective to the extent no objection is made as set forth in this paragraph. The Debtors shall file

with the Court a Budget including any Budget item that is subject to the 5-Business Day Period (a

“Budget Notice”), and the U.S. Trustee, the Secured Parties, and other parties in interest shall have

five (5) business days from the filing of such Budget Notice (the “5-Business Day Notice Period”)

to file a written objection with respect to such Budget Notice. If any party timely objects to a

Budget Notice, (i) amendment or modification to the Budget item requested shall only be permitted

pursuant to an order of this Court, and (ii) the Budget then in effect pursuant to this Order shall

remain binding, and the last month of the Budget Period for such Budget shall apply to each

subsequent month until the Court enters an order resolving the objection.


USActive 55174618.11                             -28-
              Case 18-10512-KBO       Doc 1849-1       Filed 08/03/20    Page 30 of 66




        41.      Reserved.

        42.      Controlling Effect of Order. To the extent any provision of this Order conflicts or

is inconsistent with any provision of the Motion, the provisions of this Order shall control to the

extent of such conflict.

        43.      Controlling Effect of Settlement Agreement. Notwithstanding anything herein to the

contrary, in the event of any inconsistency between the Settlement Agreement and this Order, the

Settlement Agreement shall control.




USActive 55174618.11                            -29-
            Case 18-10512-KBO   Doc 1849-1   Filed 08/03/20   Page 31 of 66




                                     Exhibit 1

                                   Initial Budget




USActive 55174618.11
                                                                       Case 18-10512-KBO            Doc 1849-1      Filed 08/03/20      Page 32 of 66
Zohar III, Corp., et al
Cash Collateral Budget




                                                                                                       Actual / Estimate                                                              Forecast
          ($ in 000s)                                                Jan 2020        Feb 2020        Mar 2020        Apr 2020        May 2020       Jun 2020      Jul 2020     Aug 2020      Sep 2020        Oct 2020
          OPERATING EXPENSES - Accrual Basis
          Professional Fees:
          Debtor
            Joseph J. Farnan Jr. (Independent Director)(1)                $ (25)           $ (25)          $ (25)           $ (26)        $ (25)        $ (25)        $ (28)        $ (28)         $ (28)        $ (28)
            Young, Conaway, Stargatt & Taylor (Counsel)                  (1,571)          (2,009)         (1,221)          (1,061)         (745)         (780)       (1,050)       (1,100)        (1,100)       (1,000)
            FTI Consulting, Inc. (CRO)                                   (1,081)          (1,922)         (1,094)          (1,284)       (1,206)       (1,210)       (1,250)       (1,250)        (1,250)       (1,250)
            Goldin Associates, LLC (CMO)                                    (92)            (114)            (81)            (107)          (91)          (83)          (85)          (80)           (95)          (85)
            Houlihan Lokey                                                   -              (150)           (155)            (160)         (160)         (160)         (160)         (160)          (160)         (160)
          Total Estate Professional Fees                                 (2,769)         (4,220)          (2,575)          (2,637)       (2,227)       (2,258)       (2,573)       (2,618)        (2,633)       (2,523)
          US Bank
           US Bank (Indenture Trustee)                                     (103)             (1)            (106)           (103)            (1)         (106)         (150)          (50)          (150)         (150)
           Alston & Bird (Counsel)                                         (142)           (218)            (252)           (115)           (73)          (72)         (250)         (250)          (150)         (150)
          Total Professional Fees                                        (3,015)         (4,439)          (2,933)          (2,856)       (2,302)       (2,437)       (2,973)       (2,918)        (2,933)       (2,823)
          Other Operating Expenses:
           US Trustee(2)                                                     -                -             (169)             -              -           (117)           -             -            (120)           -
           Direct Fee Review LLC (Fee Examiner)                              (1)              (1)             (1)             (1)            (2)           (2)           (2)           (2)            (2)           (2)
           Other                                                           (622)          (1,150)         (2,473)           (617)          (483)         (520)       (1,145)         (995)          (995)         (995)
          Total Operating Expenses(3)                                   $ (3,638)       $ (5,591)       $ (5,576)       $ (3,474)       $ (2,787)     $ (3,075)    $ (4,120)     $ (3,915)       $ (4,050)    $ (3,820)
                                                                       (133,948)        280,392        (758,224)     (1,013,142)     (1,464,439)     (924,545)           -

     Footnotes:
       (1) The Independent Director's incentive fees were not projected in the current cash collateral budget.
       (2) US Trustee fees are paid quarterly and are calculated at the lesser of (i) $250,000 per Debtor or (ii) 1% of total cash expenditures seen in the Monthly Operating Reports from the quarter.
       (3) The Operating Expenses reflected herein represent the total projected estate expenses for the Zohar III, Corp., et al Bankruptcy cases, which have been consolidated for procedural purposes only. Allocation
           of case Operating Expenses on an individual entity basis will be done pursuant to the cash collateral order and will be subject to ongoing reconciliation and reallocation based on facts and circumstances
           including ongoing changes to the Paid in Full amounts and other potential factors and variables.




          Note: Operating Expenses in the accompanying cash collateral budget are intended to provide an illustrative view of the potential estate costs of the cases. Actual expenses could deviate materially
          based on the level of disputes going forward or due to other unforecasted circumstances.
            Case 18-10512-KBO       Doc 1849-1      Filed 08/03/20     Page 33 of 66




                                            Exhibit 2

                                     Transaction Documents

(A)     the Indenture among Zohar CDO 2003-1 Limited (“Zohar I”), Zohar CDO 2003-1 Corp.
(“ZI Corp.”), Zohar CDO 2003-1, LLC, and MBIA Insurance Corporation (“MBIA”), CDC
Financial Products, Inc., and the Indenture Trustee, dated November 13, 2003 (as amended,
restated, amended and restated, supplemented, or otherwise modified from time to time, the “Zohar
I Indenture”);

(B)     the Indenture among Zohar II 2005-1, Limited (“Zohar II”), Zohar II 2005-1, Corp.
(“ZII Corp.”), Zohar II 2005-1, LLC, MBIA, IXIS Financial Products Inc., and the Indenture
Trustee, as successor in interest to Bank of America, National Association, as successor by merger
LaSalle Bank National Association (as amended, restated, amended and restated, supplemented,
or otherwise modified from time to time, the “Zohar II Indenture”);

(C)    the Indenture among Zohar III, Limited (Zohar III” and with Zohar I and Zohar II, each, a
“Zohar Fund” and together, the “Zohar Funds”), Zohar III, Corp., Zohar III, LLC, Natixis Financial
Products Inc., and the Indenture Trustee, as successor in interest to Bank of America, National
Association, as successor by merger LaSalle Bank National Association, dated April 6, 2007 (as
amended, restated, amended and restated, supplemented, or otherwise modified from time to time,
the “Zohar III Indenture” and together with the Zohar I Indenture and Zohar II Indenture, the
“Indentures”); and

(D)     (i) each Collateral Management Agreement dated March 3, 2016 (each as amended,
restated, amended and restated, supplemented, or otherwise modified from time to time, the
“CMAs”) entered into between certain of the Debtors and Alvarez & Marsal Zohar Management,
LLC (“AMZM”), as Collateral Manager (including any successors thereto, the “Collateral
Manager”), (ii) the Insurance Agreement and Policy Issued by MBIA (with respect to Zohar I and
Zohar II), (iii) the Insurance and Indemnity Agreements by and among MBIA and Zohar I (and
the Co-Issuers (as defined therein)) and Zohar II (and the Co-Issuers (as defined therein)),
respectively (the “Insurance and Indemnity Agreements”), and (iv) all other agreements or other
documentation executed by any Debtor in connection with or related to any of the foregoing,
including, the Transaction Documents (as defined in the Indentures) (each as amended, restated,
amended and restated, supplemented, or otherwise modified from time to time, collectively with
the Indentures, CMAs, and Insurance and Indemnity Agreements, the “Transaction Documents”).




USActive 55174618.11
             Case 18-10512-KBO   Doc 1849-1   Filed 08/03/20   Page 34 of 66




                                     EXHIBIT B

                                      Blackline




26847127.1
            Case 18-10512-KBO           Doc 1849-1        Filed 08/03/20      Page 35 of 66




26847516.1
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                              Chapter 11
                                                                    Case No. 18-10512 (KBO)
Zohar III, Corp., et al.,1
                                                                    Jointly Administered
                                 Debtors.
                                                                    Ref. Docket No. 356, 382 & 432


        SECOND FINAL ORDER UNDER 11 U.S.C. §§ 105, 361, 362, 363 AND
      507, AND BANKRUPTCY RULES 2002, 4001 AND 9014 (I) AUTHORIZING
       DEBTORS TO USE CASH COLLATERAL; (II) GRANTING ADEQUATE
      PROTECTION TO PREPETITION SECURED PARTIES; (III) PROVIDING
     SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS; (IV) MODIFYING
            AUTOMATIC STAY; AND (V) GRANTING RELATED RELIEF


         Upon the motion (the “Motion”)2 of the debtors and debtors in possession (each a “Debtor,”

and collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Cases”) for entry of

a final order (the “Order”) under sections 105, 361, 362, 363, and 507 of title 11 of the United

States Code (as amended, the “Bankruptcy Code”) and Rules 2002, 4001, and 9014 of the Federal

Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), seeking:

                 (a)    authorization for the Debtors, pursuant to sections 105, 361, 362, 363, and
                        507 of the Bankruptcy Code, to (i) use Cash Collateral (as defined below);
                        and (ii) provide adequate protection and superpriority administrative
                        expense claims to U.S. Bank National Association, solely in its capacity as
                        Indenture Trustee (the “Indenture Trustee”), on behalf of all Secured Parties



1
    The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as
follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059) (“Zohar II Corp.”), Zohar CDO 2003-1,
Corp. (3724) (“Zohar I Corp.”), Zohar III, Limited (9261) (“Zohar III”), Zohar II 2005-1, Limited (8297)
(“Zohar II”), and Zohar CDO 2003-1, Limited (5119) (“Zohar I” and with Zohar II and Zohar III,
collectively, the “Zohar Funds” and each a “Zohar Fund”). The Debtors’ address is Zohar III, Corp., 3
Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
2
    Except as otherwise stated herein, all capitalized terms used but not otherwise defined herein or in the
exhibits hereto shall have the meanings ascribed to them in the Motion.


USActive 55174618.11
            Case 18-10512-KBO           Doc 1849-1         Filed 08/03/20     Page 36 of 66




26847516.1              (as defined under the Indentures), including3 Secured Parties MBIA
                        Insurance Company (“MBIA”) and the Zohar III Secured Noteholders4 (the
                        “Controlling Secured Parties”5 and together with the Indenture Trustee and
                        any other holder of a Class A Note or Class B Note, each a “Secured Party,”
                        and collectively, the “Secured Parties”)6 under the Transaction Documents
                        as defined in Exhibit 2 hereto. All outstanding debts, liabilities, and
                        obligations of every kind and nature arising under any and all of the
                        Transaction Documents, including, all Class A Notes, Class B Notes, and
                        all Credit Enhancement Liabilities are referred to herein as the “Transaction
                        Obligations”;

                 (b)    to provide adequate protection to the Indenture Trustee on behalf of all
                        Secured Parties pursuant to sections 361 and 363(c) of the Bankruptcy
                        Code, subject to the terms of the applicable Indentures, and in accordance
                        with the terms of this Order;

                 (c)    authorization to grant adequate protection liens to the Indenture Trustee, on
                        behalf of all Secured Parties, on the proceeds and property recovered in
                        respect of the Debtors’ claims and causes of action arising under sections
                        544, 545, 547, 548, 549, 553, and 550 of the Bankruptcy Code or any other
                        similar state or federal law (collectively, the “Avoidance Actions”);

                 (d)    to modify the automatic stay imposed by section 362 of the Bankruptcy
                        Code to the extent necessary to implement and effectuate the terms and
                        provisions of this Order; and

                 (e)    waiver of any applicable stay with respect to the effectiveness and
                        enforceability of this Order (including a waiver pursuant to Bankruptcy
                        Rule 6004(h)).

        This Court having entered the Interim Order Authorizing the Debtors’ Limited Use of Cash

Collateral [Docket No. 382] (the “First Interim Order”) on July 23, 2018, the Second Interim Order


3
   The terms “including” and “includes” as used throughout this Order shall be interpreted as not limiting
consistent with their interpretation pursuant to § 102(3) of the Bankruptcy Code.
4
     The term Zohar III Secured Noteholders include, among others, Bardin Hill Investment Partners LP
f/k/a Halcyon Capital Management LP, Coöperatieve Rabobank U.A., New York Branch, STS Master
Fund, Ltd., SBF Opportunities Master Fund, Ltd., and Medalist Partners, LP f/k/a Candlewood Structured
Credit Harvest Master Fund, Ltd.
5
    The term Controlling Secured Parties includes MBIA as a Controlling Party and as Credit Enhancer
under the applicable Indentures (as defined herein) or such other Controlling Class or Controlling Party as
defined in the applicable Indentures.
6
    The Secured Parties include Patriarch Partners XV, LLC, solely in its capacity as holder of Class A-3
Notes issued by Zohar I, and Octaluna, LLC, Octaluna II, LLC and Octaluna III, LLC, solely in their
capacity as holders of Class B Notes (in such capacities, collectively, the “Patriarch Secured Parties”).


USActive 55174618.11                              -2-27-
             Case 18-10512-KBO        Doc 1849-1        Filed 08/03/20   Page 37 of 66




26847516.1
             Authorizing the Debtors’ Limited Use of Cash Collateral [Docket No. 432] (the

“Second Interim Order”, and together with the First Interim Order, the “Interim Orders”) on

August 22, 2018 previously authorizing the Debtors’ limited use of Cash Collateral in accordance

with the Interim Orders, the Final Order Under 11 U.S.C. §§ 105, 361, 362, 363 and 597, and

Bankruptcy Rules 2002, 4001, and 9014 (I) Authorizing Debtors to Use Cash Collateral;

(II) Granting Adequate Protection to Prepetition Secured Parties; (III) Providing Superpriority

Administrative Expense Status; (IV) Modifying Automatic Stay; and (v) Granting Related Relief

[Docket No. 588] (the “First Final Cash Collateral Order”) on December 10, 2018 previously

authorizing the Debtors’ limited use of Cash Collateral in accordance with the First Final Order,

and hearing (the “Hearing”) having been held by this Court on December 20, 2019 to consider the

relief requested in the Motion on a final basis and entry of this Order; and upon the record made

at the Hearing; and this Court having heard and resolved or overruled all objections to the relief

requested in the Motion; and it appearing that the relief requested in the Motion is in the best

interests of the Debtors, their estates, and creditors; and after due deliberation and consideration

and sufficient cause appearing therefor,

        IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

        1.       The Motion. The Motion is granted as set forth herein. Any objection, reservation

of rights, or statements to or otherwise with respect to the Motion with respect to entry of this

Order to the extent not withdrawn, waived, or otherwise resolved, and all reservation of rights

included therein, are hereby denied and overruled.

        2.       Jurisdiction. The Court has jurisdiction over these Cases and the Motion pursuant

to 28 U.S.C. § 1334. Consideration of the Motion constitutes a core proceeding under 28 U.S.C.




USActive 55174618.11                           -3-27-
             Case 18-10512-KBO         Doc 1849-1        Filed 08/03/20     Page 38 of 66




26847516.1
             § 157(b)(2). Venue for these Cases and the proceedings on the Motion is proper in this

district pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.       Notice. Notice of the Motion, the relief requested therein, and the Hearing was

served by the Debtors on the parties set forth in the Motion. Under the circumstances, such notice

constitutes due and sufficient notice thereof and complies with Bankruptcy Rules 2002, 4001(b),

(c), and (d) and the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware.

        4.       [Reserved.]

        5.       Release.

                 (a)    Certain Secured Parties Release. Each of the Debtors and the Debtors’
                        estates, on the one hand, and the Controlling Secured Parties, on the other
                        hand, each on its own behalf and on behalf of their respective past, present
                        and future predecessors, successors, heirs, subsidiaries, and assignees, do
                        hereby to the maximum extent permitted by applicable law,
                        unconditionally, irrevocably and fully forever (i) release, remise, relinquish,
                        irrevocably waive, discharge, and acquit each other and each of their
                        respective affiliates, subsidiaries, former, current and future officers,
                        employees, directors, agents, representatives, owners, members, partners,
                        financial advisors, legal advisors, shareholders, managers, consultants,
                        accountants, attorneys, affiliates, and predecessors and successors in
                        interest (collectively, the “Releasees”) of and from any and all claims,
                        demands, liabilities, responsibilities, disputes, remedies, causes of action,
                        indebtedness, and obligations, rights, assertions, allegations, actions, suits,
                        controversies, proceedings, losses, damages, injuries, attorneys’ fees, costs,
                        expenses, or judgments of every type, whether known, unknown, asserted,
                        unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent,
                        pending or threatened including, all legal and equitable theories of recovery,
                        arising under common law, statute or regulation or by contract, of every
                        nature and description, solely arising out of each Releasee’s negotiation of
                        this Order or the entry of this Order; provided, however, that nothing set
                        forth in this paragraph 5(a) is intended to, nor shall it, release any Releasees’
                        obligations under this Order.

                 (b)    Indenture Trustee Release. The Debtors and their respective estates and the
                        Secured Parties hereby and shall be deemed to release, forever discharge,
                        and acquit the Indenture Trustee and each of its respective affiliates,
                        subsidiaries, former, current and future officers, employees, directors,


USActive 55174618.11                            -4-27-
             Case 18-10512-KBO          Doc 1849-1        Filed 08/03/20     Page 39 of 66




26847516.1              agents, representatives, owners, members, partners, financial advisors, legal
                        advisors, shareholders, managers, consultants, accountants, attorneys,
                        affiliates, and predecessors and successors in interest from any and all
                        claims, demands, liabilities, responsibilities, disputes, remedies, causes of
                        action, indebtedness, and obligations, rights, assertions, allegations, actions,
                        suits, controversies, proceedings, losses, damages, injuries, attorneys’ fees,
                        costs, expenses, or judgments of every type, whether known, unknown,
                        asserted, unasserted, suspected, unsuspected, accrued, unaccrued, fixed,
                        contingent, pending or threatened including, all legal and equitable theories
                        of recovery, arising under common law, statute or regulation or by contract,
                        of every nature and description, solely arising out of the Indenture Trustee’s
                        negotiation of this Order or the entry of this Order; provided, however, that
                        nothing set forth in this paragraph 5(b) is intended to, nor shall it, release
                        any of the Indenture Trustee’s obligations under this Order.

        6.       Findings Regarding the Use of Cash Collateral and Prepetition Collateral.

                 (a)    Good cause has been shown for the entry of this Order.

                 (b)    The Debtors have an immediate need to use Cash Collateral, to, among
                        other things, fund the administrative expenses assessed in the Cases and
                        monetize the Prepetition Collateral in accordance with this Order and the
                        Settlement Agreement.

                 (c)    The terms of the use of the Cash Collateral pursuant to this Order are fair
                        and reasonable, reflect the Debtors’ exercise of prudent business judgment
                        consistent with their fiduciary duties and constitute reasonably equivalent
                        value and fair consideration.

                 (d)    The terms of the use of the Cash Collateral pursuant to this Order have been
                        the subject of extensive negotiations conducted in good faith and at arm’s
                        length among the Debtors, the Independent Director, the CRO7 the
                        Indenture Trustee and the Controlling Secured Parties, and, pursuant to
                        Bankruptcy Code sections 105, 361, and 363, the Indenture Trustee and the
                        Controlling Secured Parties are hereby found to be entities that have acted
                        in “good faith” in connection with the negotiation and entry of this Order,
                        and each is entitled to the protection provided under section 363(m) of the
                        Bankruptcy Code.

                 (e)    The Debtors have requested entry of this Order pursuant to Bankruptcy Rule
                        4001(b)(2) and (d).

                 (f)    Cash Collateral. For purposes of this Order, the term “Cash Collateral”
                        shall have the meaning ascribed to it in section 363(a) of the Bankruptcy

7
     CRO is defined as Michael Katzenstein, appointed as the Chief Restructuring Officer pursuant to Order
of the Court entered on June 11, 2018 (Docket No. 297) or any successor approved by the Court.


USActive 55174618.11                             -5-27-
             Case 18-10512-KBO         Doc 1849-1        Filed 08/03/20    Page 40 of 66




26847516.1              Code and shall include all of the Debtors’ cash, cash equivalents, including,
                        all proceeds, products, rents, or profits of the Prepetition Collateral,
                        including proceeds realized from a sale or disposition thereof, or from
                        payment thereon, and the New Zohar Bank Accounts (as defined below)
                        and all cash deposited therein, all of which constitute Cash Collateral of the
                        Indenture Trustee on behalf of the Secured Parties.

                 (g)    Indemnity. The Indenture Trustee and the Controlling Secured Parties, and
                        each of their respective advisors, have acted in good faith, and without
                        negligence, misconduct, or violation of public policy or law, in respect of
                        all actions taken by them in connection with negotiating, implementing,
                        documenting, or obtaining requisite approvals of the use of Cash Collateral,
                        including in respect of the Debtors’ granting of the Adequate Protection
                        Liens, any challenges or objections to the use of Cash Collateral, and this
                        Order. Accordingly, the Indenture Trustee and the Controlling Secured
                        Parties, and each of their respective advisors, shall be and hereby are
                        indemnified and held harmless by the Debtors in respect of any claim or
                        liability solely arising from the negotiation of or entry into this Order,
                        except for claims relating to willful misconduct or fraud.

                 (h)    No Control. Neither the Indenture Trustee nor the Controlling Secured
                        Parties are control persons and none of the Indenture Trustee and
                        Controlling Secured Parties are insiders of the Debtors or any of their
                        affiliates by virtue of any of the actions taken with respect to, in connection
                        with, related to, or arising from this Order.

        7.       Authorization of Use of Cash Collateral. The Debtors are hereby authorized to use

Cash Collateral during the period from the date of entry of this Order through and including the

Termination Date (as defined below) for (i) administrative costs and expenses of the Debtors

incurred in the Cases as permitted by the Budget (as defined below) and subject to the terms hereof;

(ii) adequate protection payments to the Indenture Trustee, for the benefit of the Secured Parties,

as provided herein and consistent with the Priority of Payments in the Indentures, and

(iii) facilitating the Monetization Process as set forth in the Settlement Agreement.

        8.       Consent by the Secured Parties. The Secured Parties consent to the Debtors’ use of

Cash Collateral, solely in accordance with and subject to the terms and conditions contained in

this Order. Notwithstanding any other provision of this Order, but subject to the Carve Out (as




USActive 55174618.11                            -6-27-
            Case 18-10512-KBO         Doc 1849-1        Filed 08/03/20    Page 41 of 66




26847516.1
             defined below), the Debtors’ use of Cash Collateral under this Order shall terminate

upon the occurrence of the Termination Date (as defined below).

                 (a)   All use of Cash Collateral by the Debtors shall be pursuant to a rolling 13-
                       week budget (each a “Budget,” and each 13-week period, a “Budget
                       Period”), subject to any Permitted Variance (as defined below). The Budget
                       shall set forth the Debtors’ (i) anticipated cash receipts, including from
                       payments of interest due under loans owed to Zohar II and Zohar III, and
                       proceeds from any Monetization Event (as defined in paragraph 15 hereof),
                       (ii) cash disbursements and accruals, including, Professionals’ fees and
                       expenses accrued but unpaid during the relevant Budget Period as well as
                       any cash disbursements on account of Professionals’ fees and expenses
                       during the Budget Period for both past or current services, and (iii) any other
                       amounts set forth in the Restructuring Reserve Operating Cap (as defined
                       below). The initial Budget is attached to this Order as Exhibit 1 (the “Initial
                       Budget”).

                 (b)   Beginning on or before [__], 2019 August 10, 2020 and thereafter by the
                       10th of every month until the Termination Date, if any, the Professionals
                       (as defined in paragraph 13(a) below) shall provide to the CRO a good faith
                       estimate of their accrued fees through that date and projected fees for the
                       next Budget Period.

                 (c)   Beginning on or before [____], 2019 August 20, 2020 and thereafter by the
                       20th of every month until the Termination Date, if any (or, with greater
                       frequency should the Debtors choose to do so), the Debtors shall deliver to
                       the Controlling Secured Parties, the Patriarch Secured Parties, the Indenture
                       Trustee, the U.S. Trustee, and each of their counsel and financial advisors,
                       if any, a proposed new 13-week budget (a “Proposed Budget”).

                 (d)   Such Proposed Budget shall become the operative Budget upon filing such
                       Proposed Budget with the Court, except that each of the following shall be
                       subject to the 5-Business Day Notice Period (i) any disbursement line item
                       for the proposed Budget Period that is more than twenty percent (20%)
                       higher in the aggregate than what is set forth for that line item in the Initial
                       Budget for [___] August, 201920 to [____] 20[_] October 2020 or (ii) any
                       line item that was not included in the Initial Budget; provided that, and for
                       the avoidance of doubt, any increase in the Indemnity Reserve or payments
                       to the Independent Director on account of Incentive Fees, as defined in
                       section 4(b) of the Independent Director Service Agreement (see Docket
                       No. 278-1), shall not be subject to the 5-Business Day Notice Period.

                 (e)   Beginning on [___], 2019August 20, 2020, and every other Thursday
                       thereafter by 5:00 p.m. (prevailing Eastern Time), the Debtors shall deliver
                       to the Controlling Secured Parties, the Indenture Trustee, the Patriarch


USActive 55174618.11                           -7-27-
             Case 18-10512-KBO          Doc 1849-1         Filed 08/03/20     Page 42 of 66




26847516.1              Secured Parties, and each of their counsel and financial advisors, if any, a
                        variance report (a “Variance Report”) setting forth the Debtors’ actual cash
                        receipts and accrued expenditures for the preceding two weeks compared to
                        the then existing Budget with narrative explanations of key variances. For
                        purposes of this Order, the Debtors shall ensure that at no time shall there
                        exist an unfavorable variance in the Budget of (i) the greater of (a) 25% or
                        more over any accrued expenditures on an individual line item basis, and
                        (b) $750,000 in the aggregate, or (ii) greater than 25% below the aggregate
                        interest payment receipts for each Zohar Fund from the Group A Portfolio
                        Group Companies based on the amount stated on the applicable interest
                        payment notices issued to the Group A Portfolio Companies, tested every
                        other week on a cumulative rolling four (4) week basis (except the first
                        Variance Report, which shall be tested on a cumulative basis for the two (2)
                        weeks preceding the delivery of such Variance Report) (a “Non-Permitted
                        Variance” and in contrast to any variance which does not constitute a Non-
                        Permitted Variance, a “Permitted Variance”)8; provided, however,
                        payments to the Secured Party Professionals (as defined in paragraph 12(c)
                        below), payments to the U.S. Trustee, and payments to the Independent
                        Director on account of Incentive Fees, as defined in section 4(b) of the
                        Independent Director Service Agreement (see Docket No. 278-1), shall not
                        be subject to such test and shall not constitute a Non-Permitted Variance or
                        serve as the basis of a Termination Event or Cash Collateral Trigger Event.
                        The Initial Budget is the first Budget for reporting and permitted variance
                        purposes.

        9.       Cash Management/Excess Sweep.

                 (a)    New Zohar Bank Accounts Funding. So long as no Termination Date has
                        occurred and is continuing or would result therefrom, and absent further
                        order of the Court, the Debtors shall deposit all funds received, including
                        interest payments received under the loans owed to the Debtors and funds
                        received from the Monetization Process9 (as defined in the Settlement
                        Agreement) in the New Zohar Bank Accounts.10 The New Zohar Bank

8
     Non-Permitted Variances with respect to Estate Professionals’ fees and expenses shall be measured
based on the Estate Professionals’ fees and expenses accrued during the relevant testing period compared
to the projected Estate Professionals’ fees and expenses set forth in the Budget for that period.
9
    Provided, however, as set forth in footnote 1 to the Settlement Agreement, any equity interest owed to
MBIA or Zohar I, as applicable, will be escrowed until the expiration of the 15 Month Window; all parties’
rights reserved, and, that any proceeds from the sale or repayment on account of Zohar I loans (but not the
equity interest) or loan interests shall be paid directly to MBIAsubject to the Settlement Agreement.
10
   The term “New Zohar Bank Accounts” shall have the meaning ascribed to the “Zohar Funds Bank
Accounts” as defined in the Debtors’ Motion Pursuant to 11 U.S.C. §§ 105(a) and 345(b) and Del. Bankr.
L.R. 2015-2(b) for an Order (I) Setting the Deadline by Which the Debtors Must Comply with the
Requirements of Section 345(b) of the Bankruptcy Code and (II) Authorizing the Debtors to Keep and
Maintain Certain Bank Accounts [Docket No. 31].


USActive 55174618.11                              -8-27-
            Case 18-10512-KBO        Doc 1849-1         Filed 08/03/20   Page 43 of 66




26847516.1             Accounts, to the extent sufficient cash is available, shall at all times be
                       funded (net of any payments made during the relevant Budget Period) in the
                       aggregate amount that is the sum of (i) the amount of (a) anticipated cash
                       disbursements, and (b) projected Professionals’ fees and expenses for Estate
                       Professionals, the Indenture Trustee, and professionals retained by the
                       Indenture Trustee, each set forth in the Budget for that Budget Period,
                       inclusive of an additional twenty-five percent (25%) variance cushion,
                       (ii) all unpaid amounts set forth in the Budget for prior Budget Periods,
                       subject to adjustment up or down to account for any Permitted Variance,
                       (iii) [reserved], and (iv) the Indemnification Reserve (as defined herein)
                       (the “Restructuring Operating Reserve Cap”). Each New Zohar Bank
                       Account shall be funded in an amount commensurate with each Zohar
                       Fund’s allocable portion of the Restructuring Operating Reserve Cap based
                       on outstanding Paid in Full amount as of the 1st of each Month, (each a
                       “Allocated Restructuring Operating Reserve Cap”) provided, however, that
                       (i) ZII Corp. and Zohar II shall be jointly responsible for any obligations by
                       ZI Corp. and Zohar I under this paragraph, (ii) the Allocated Restructuring
                       Operating Reserve Cap for Zohar II shall be increased in an amount equal
                       to the Allocated Restructuring Operating Reserve Cap otherwise
                       attributable to Zohar I and, accordingly, (iii) the New Zohar Bank Account
                       for Zohar I shall not be funded in accordance with this paragraph; provided,
                       further, however, that Zohar II shall retain a claim and the right to seek
                       reimbursement and contribution from Zohar I with respect to the amounts
                       described in the prior proviso (a “Zohar I Reimbursement Claim”). Upon
                       the occurrence of a Termination Date, the New Zohar Bank Accounts shall
                       be funded in accordance with paragraph 13(b) of this Order. For the
                       avoidance of doubt, absent further order of the Court, the Secured Parties
                       shall not be responsible for, and neither the Restructuring Operating
                       Reserve Cap nor the Carve Out shall include, claims (administrative or
                       otherwise) asserted against the Debtors not contemplated by the Budget and
                       Indemnification Reserve. The Controlling Secured Parties, the Patriarch
                       Secured Parties, and the Indenture Trustee will confer in good faith with the
                       CRO on necessary modifications to ensure allocable funding is
                       commensurate with each Zohar Fund’s allocable portion of the
                       Restructuring Operating Reserve Cap in accordance with this Order,
                       including the reallocation of any Zohar I Reimbursement Claim. The New
                       Zohar Bank Accounts and all amounts on deposit therein shall constitute
                       Collateral and Cash Collateral securing the Debtors’ performance of the
                       Transaction Obligations or as otherwise provided under this Order. For the
                       avoidance of doubt, the Debtors are prohibited from opening any new bank
                       or cash accounts except as expressly permitted by this Order.

                 (b)   Excess Cash Sweep/Special Payment Date. Any date on which the cash
                       balance at any New Zohar Bank Account (exclusive of any proceeds from
                       any post-petition financing facility provided to any Debtor, referred to
                       herein as “DIP Proceeds,” which shall be segregated) exceeds its respective


USActive 55174618.11                           -9-27-
            Case 18-10512-KBO        Doc 1849-1         Filed 08/03/20   Page 44 of 66




26847516.1             Allocated Restructuring Operating Reserve Cap (such excess amount, the
                       “Excess Cash”) may be deemed a “Payment Date” under the Indentures (a
                       “Special Payment Date”), and payment of such Excess Cash shall be made
                       and applied in the manner outlined in paragraph 12(b) below, provided,
                       however, that (A) the Debtors shall notify the Controlling Secured Parties,
                       the Patriarch Secured Parties, and the Indenture Trustee of such Excess
                       Cash, (B) a Special Payment Date must be requested and declared by the
                       Controlling Secured Parties upon eight (8) business days’ notice in writing
                       to the Debtors and the Indenture Trustee, (C) the Indenture Trustee shall be
                       entitled to be paid an additional fee of $10,000.00 (each such fee, a “Special
                       Payment Date Fee”) from such Excess Cash for the Indenture Trustee’s
                       services in connection with each such Special Payment Date, and (D) a
                       Special Payment Date shall not occur more frequently than every thirty (30)
                       days unless the Excess Cash exceeds $25 million. The Debtors shall file a
                       notice with the Bankruptcy Court following the occurrence of a Special
                       Payment Date.

                 (c)   Indemnification Reserve: Upon entry of the Order, the Debtors shall
                       establish and fund a reserve solely for the benefit of the Independent
                       Director, CRO and the Chief Monetization Officer (the “CMO”), in the
                       amount of $1,500,000 (the “Indemnification Reserve”) to provide
                       indemnification and a source for the advancement of expenses (i) for the
                       Independent Director pursuant to the Indemnification Agreement for the
                       Independent Director approved by the Bankruptcy Court pursuant to an
                       Order dated June 26, 2018 [Docket No. 345] (the “Independent Director
                       Indemnification Agreement”), (ii) for the CRO, pursuant to and consistent
                       with paragraph 5 of that certain Order, dated June 11, 2018, Authorizing
                       and Approving, Nunc Pro Tunc to May 21, 2018, the Agreement with FTI
                       Consulting, Inc. to Provide (I) Michael Katzenstein as the Debtors’ Chief
                       Restructuring Officer, (II) Hourly Temporary Staff, and (III) Services
                       Related Thereto [Docket No. 297] and (iii) for the CMO, pursuant to and
                       consistent with paragraph 6 of that certain Order Amending the Terms of
                       the Retention of Goldin Associates LLC, dated June 11, 2018 [Docket No.
                       298]. The Indemnification Reserve may be increased in amount (i) upon
                       five (5) business days’ notice by the CMO, CRO or Independent Director
                       to the U.S. Trustee, Controlling Secured Parties, the Patriarch Secured
                       Parties, and the Indenture Trustee (with such parties having the right to
                       object to such noticed increase within such five business day period,
                       provided that any hearing on such objection may occur at a later date subject
                       to the Court’s availability), which notice shall be submitted only after the
                       threat or assertion of a Claim against any of the CMO, CRO or the
                       Independent Director for an Indemnifiable Event or (ii) as otherwise
                       ordered by the Bankruptcy Court. The Debtors shall file notice with the
                       Bankruptcy Court of any increase in the Indemnification Reserve under
                       clause (i) of the preceding sentence. The CMO, CRO and Independent
                       Director may not draw upon or remove any funds from the Indemnification


USActive 55174618.11                          -10-27-
              Case 18-10512-KBO       Doc 1849-1         Filed 08/03/20   Page 45 of 66




26847516.1              Reserve except for indemnification obligations owed to the CMO, CRO or
                        Independent Director related to a Claim for an Indemnifiable Event, and
                        only after first seeking coverage from any insurance policy covering such
                        Claim. For the avoidance of doubt, the Debtors shall use good faith and best
                        efforts to obtain directors’ and officers’ insurance coverage for the
                        Independent Director, CMO and CRO in connection with these cases as
                        promptly as possible. “Claim” and “Indemnifiable Event” for purposes of
                        the Indemnification Reserve shall be defined as set forth in the Independent
                        Director Indemnification Agreement. Upon the occurrence of a Termination
                        Date, the Indemnification Reserve shall be included in the Carve-Out in
                        accordance with paragraph 13(a). The Debtors, the Controlling Secured
                        Parties, the Patriarch Secured Parties, and the Indenture Trustee
                        acknowledge that when there is a reasonable basis on which to contend that
                        there is no longer any need for the Indemnification Reserve or that a
                        reduction in the Indemnification Reserve is warranted, any Controlling
                        Secured Party, Patriarch Secured Party, or the Indenture Trustee may seek
                        relief from the Bankruptcy Court for release of any amounts remaining in
                        the Indemnification Reserve. If the Bankruptcy Court issues a final non-
                        appealable order approving the release of such remaining Indemnification
                        Reserve funds, such funds shall be transferred to the Indenture Trustee to
                        be distributed in accordance with the Priority of Payments in the Indentures.

                 (d)    Notwithstanding anything to the contrary hererin and for the avoidance of
                        doubt, in the event that the Debtors determine, in their reasonable business
                        judgment, that additional funds are necessary to fund these chapter 11 cases,
                        the Debtors shall immediately notify the Controlling Secured Parties and
                        the Controlling Secured Parties and the Debtors shall promptly meet and
                        confer to attempt to consensually agree to a resolution of such issues. If the
                        Debtors and the Controlling Secured Parties are unable to consensually
                        resolve such issues, then all parties’ rights are reserved to seek relief from
                        the Court.

        10.      Entitlement to Adequate Protection. The Indenture Trustee, for the benefit and

security of the Secured Parties, is entitled, pursuant to sections 361, 363(c)(2) and 363(e) of the

Bankruptcy Code, to adequate protection of its interests in the Prepetition Collateral, including the

Cash Collateral, in an amount equal to the aggregate post-petition diminution in value of such

interests in the Prepetition Collateral, including any such diminution resulting from the sale, lease,

or use by the Debtors of the Prepetition Collateral, including the Cash Collateral, and the

imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code (each such

diminution in value, a “Diminution in Value”).


USActive 55174618.11                           -11-27-
            Case 18-10512-KBO              Doc 1849-1         Filed 08/03/20   Page 46 of 66




26847516.1
                       11.          Adequate Protection Claims and Liens.

        As adequate protection, the Indenture Trustee on behalf of the Secured Parties, pursuant to

and consistent with this Order and consistent with and subject to the terms of the Indentures, is

hereby granted the following claims, liens, rights and benefits:

                 (a)         Section 507(b) Claim. Solely to the extent of any Diminution in Value,
                             administrative expense claims, which shall constitute superpriority claims
                             against the applicable Debtors as provided in section 507(b) of the
                             Bankruptcy Code, with priority in payment over any and all unsecured
                             claims and administrative expense claims against the Debtors, now existing
                             or hereafter arising, of the kinds specified or ordered pursuant to any
                             provision of the Bankruptcy Code, including sections 105, 326, 328, 330,
                             331, 503(b), 506(c), 507(a), 507(b), 726, 1113, or 1114, and shall at all
                             times be senior to the rights of the Debtors, and any successor trustee or any
                             creditor, in the Cases or any subsequent proceedings under the Bankruptcy
                             Code (the “507(b) Claims”), subject and subordinate only to funding and
                             payment of the Carve Out. The 507(b) Claims shall be allocable on a pro
                             rata basis against each Zohar Fund based on its respective Paid in Full
                             amount plus the allowed amounts of any Class A-3 Notes at Zohar I and the
                             allowed amounts of any Class B Notes issued by each Zohar Fund as of the
                             1st of each Month (to the extent not otherwise allocable to a particular asset
                             or Zohar Fund), provided, however, that ZII Corp. and Zohar II shall be
                             jointly responsible for any obligations by ZI Corp. and Zohar I under this
                             paragraph 11(a), subject to the right of each party named in this proviso to
                             seek reimbursement and contribution. The Controlling Secured Parties, the
                             Patriarch Secured Parties, and Indenture Trustee will confer in good faith
                             with the CRO on necessary modifications to claim allocations to ensure
                             allocations are commensurate with each Zohar Fund’s allocable portion of
                             such claims based on outstanding Paid in Full amounts plus the allowed
                             amounts of any Class A-3 Notes at Zohar I and the allowed amounts of any
                             Class B Notes issued by each Zohar Fund.

                 (b)         Adequate Protection Liens. As security for and solely to the extent of any
                             Diminution in Value, or upon the avoidance or termination of any
                             Prepetition Lien for any reason, effective as of the Petition Date and
                             perfected without the necessity of the execution by the Debtors (or
                             recordation or other filing by Debtors, the Indenture Trustee, or any Secured
                             Party) of security agreements, control agreements, pledge agreements,
                             financing statements, mortgages or other similar documents, or the
                             possession or control by the Indenture Trustee or any Secured Party of any
                             Adequate Protection Collateral (as defined below), the following security
                             interests and liens are hereby granted to the Indenture Trustee on behalf of
                             the Secured Parties (all property identified in clauses (1), (2), (3) and (4)


USActive 55174618.11                                -12-27-
            Case 18-10512-KBO        Doc 1849-1        Filed 08/03/20    Page 47 of 66




26847516.1             below being collectively referred to as the “Adequate Protection
                       Collateral”), subject and subordinate only to the Carve Out (all such liens
                       and security interests, the “Adequate Protection Liens”):

                       (1)    First Priority on Unencumbered Property. Pursuant to sections
                              361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding,
                              continuing, enforceable, fully-perfected, non-voidable first priority
                              replacement lien on, and security interest in, all of the Debtors’
                              rights in tangible and intangible assets, including all prepetition and
                              post-petition property, assets, and interests of the Debtors’ estates of
                              any kind or nature whatsoever, real or personal, tangible or
                              intangible or mixed, now existing or hereafter acquired or created,
                              and all products and proceeds thereof, whether existing on or as of
                              the Petition Date or thereafter acquired, that is not subject to
                              (x) valid, perfected, non-avoidable, and enforceable liens in
                              existence on or as of the Petition Date or (y) valid and unavoidable
                              liens in existence as of the Petition Date that are perfected after the
                              Petition Date as permitted by section 546(b) of the Bankruptcy
                              Code, if any (collectively, the “Unencumbered Property”), including
                              accounts receivable, other rights to payment, cash, inventory,
                              instruments, general intangibles, contracts, servicing rights,
                              servicing receivables, agreements transitioning services,
                              management agreements, securities, chattel paper, owned real
                              estate, real property, leaseholds, fixtures, machinery, equipment,
                              deposit accounts, patents, copyrights, trademarks, trade names,
                              rights under license agreements and other intellectual property,
                              commercial tort claims, and claims and causes of action and the
                              proceeds of all of the foregoing; any proceeds or property recovered
                              in respect of any Avoidance Actions, in each case whether arising
                              prepetition or postpetition of any nature whatsoever;

                       (2)    Liens Junior to Certain Existing Liens. Pursuant to sections 361(2)
                              and 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                              enforceable, fully-perfected non-voidable junior priority
                              replacement lien on, and security interest in, all tangible and
                              intangible assets, including all prepetition and post-petition
                              property, assets, and interests of the Debtors’ estates of any kind or
                              nature whatsoever, real or personal, tangible or intangible or mixed,
                              now existing or hereafter acquired or created, and all products and
                              proceeds thereof, whether now existing or hereafter acquired (other
                              than the property described in clause (1) of this paragraph 11), that
                              is subject to (x) valid, perfected and unavoidable liens in existence
                              as of the Petition Date or (y) valid and unavoidable liens in existence
                              as of the Petition Date that are perfected after the Petition Date as
                              permitted by section 546(b) of the Bankruptcy Code, (collectively,
                              “Prior Permitted Liens”);


USActive 55174618.11                         -13-27-
              Case 18-10512-KBO        Doc 1849-1         Filed 08/03/20    Page 48 of 66




26847516.1              (3)     Liens Senior to Certain Existing Liens (if any). Pursuant to sections
                                361(2) and 363(c)(2) of the Bankruptcy Code, a valid, binding,
                                continuing, enforceable, fully-perfected non-voidable consensual
                                priming lien on, and security interest in, all tangible and intangible
                                assets, including all prepetition and post-petition property, assets,
                                and interests of the Debtors’ estates of any kind or nature
                                whatsoever, real or personal, tangible or intangible or mixed, now
                                existing or hereafter acquired or created, and all products and
                                proceeds thereof, whether now existing or hereafter acquired except
                                that such liens shall not prime Prior Permitted Liens; and

                        (4)     Status of the Adequate Protection Liens. The Adequate Protection
                                Liens shall not be (i) subject or subordinate to (A) any lien or
                                security interest that is avoided and preserved for the benefit of the
                                Debtors and their estates under section 551 of the Bankruptcy Code
                                or (B) any lien or security interest arising after the Petition Date,
                                subject to the Carve Out, or (ii) except as otherwise set forth in
                                clauses (1), (2), and (3) of this paragraph 11, subordinated to or
                                made pari passu with any other lien or security interest under
                                sections 363 or 364 of the Bankruptcy Code or otherwise.

        12.      Additional Adequate Protection and Other Payment Provisions. As adequate

protection in addition to the 507(b) Claims and Adequate Protection Liens, the Indenture Trustee,

for the benefit and security of the Secured Parties, is entitled, pursuant to sections 361, 363(c)(2)

and 363(e) of the Bankruptcy Code, to the following (together with the 507(b) Claims and the

Adequate Protection Liens, the “Adequate Protection Obligations”):11

                 (a)    Accrued Interest Costs and Fees: No later than five (5) business days after
                        entry of this Order, the Debtors are authorized to pay (i) to the Indenture
                        Trustee’s collection account for shall pay from any Excess Cash of the
                        applicable Debtor any Excess Cash, to be paid to holders of Class A Notes
                        (in a deemed Special Payment Date) subject to the Priority of Payments and
                        § 13.1 of the Indentures, all accrued and unpaid interest due and payable
                        under the Indentures as of the date of entry of this Order, and (ii) subject to
                        paragraphs 12(c) and 21 below, as applicable, any costs and accrued costs
                        and accrued professional fees incurred by or owing to the Controlling
                        Secured Parties and Indenture Trustee, on behalf of the Secured Parties
                        (each of (i) and (ii), for the applicable Debtor prior to entry of this Order
                        (the “Accrued and Owing Interest and Fees”). If Accrued and Owing


11
    For the avoidance of doubt, absent further order of the Court, no payments to the Controlling Secured
Parties or pursuant to Paragraph 12(b) shall be made from any DIP Proceeds.


USActive 55174618.11                            -14-27-
            Case 18-10512-KBO         Doc 1849-1        Filed 08/03/20    Page 49 of 66




26847516.1             Interest and Fees”) from and after the date of termination of the First Final
                       Cash Collateral Order. If such Accrued Fees are not paid in full for any
                       reason whatsoever within 5 business days of entry of this Order as provided
                       in the preceding sentence, whether including due to insufficient Excess
                       Cash to pay such amounts or otherwise, such amounts shall , such Accrued
                       Fees shall be paid pursuant to paragraphs 12(c) and 21 of this Order upon
                       either the earlier of the following two dates, whichever occurs first: (i) the
                       date following two (2) business days after the issuance of the notification
                       by the Debtors of Excess Cash as set forth in paragraph 9(b) hereof, or (ii)
                       the first Special Payment Date following entry of this Order. If any Accrued
                       Fees remain unpaid thereafter, such amounts shall continue to accrue
                       pursuant to the terms of the applicable Indenture and shall be accretive to
                       the Paid in Full amounts under the Settlement Agreement (as contemplated
                       in the definition of Paid in Full amount in the Settlement Agreement).

                 (b)   Interest Payments: The holders of Class A Notes shall be entitled to
                       payment or accrual of current interest on each Payment Date (as that term
                       is defined in the applicable Indenture). From and after the entry of this
                       Order, on each Payment Date under the applicable Indenture or Special
                       Payment Date under this Order, the Debtors are authorized to pay to the
                       Indenture Trustee’s collection account for the applicable Debtor any Excess
                       Cash, to be paid to holders of Class A Notes subject to the Priority of
                       Payments and § 13.1 of the Indentures, as accrued and unpaid post-petition
                       interest due and payable under the Indentures (each a “Current Post-Petition
                       Interest Payment”) or the applicable Transaction Documents, with such
                       payments calculated based on the contract rate of interest (as set forth in the
                       applicable Indenture or the other applicable Transaction Documents) (the
                       “Adequate Protection Interest Rate”). If there is insufficient Excess Cash to
                       pay Current Post-Petition Interest Payments in full, such amounts shall
                       accrue and shall be accretive to the Paid in Full amounts under the
                       Settlement Agreement. The Indenture Trustee is authorized and directed to
                       distribute all payments under this paragraph pursuant to the Priority of
                       Payments (as set forth in the applicable Indentures).

                 (c)   Fees and Expenses: Subject to paragraphs 12(h) and 21 below, the Debtors
                       are authorized and directed to pay from Excess Cash after ten (10) business
                       days (the “Objection Period”) of delivery of an invoice (the “Invoiced
                       Fees”) to the Debtors, the U.S. Trustee, and the Fee Examiner1112 (the “Fee
                       Review Parties”), describing in customary detail (subject in all respects to
                       applicable privilege or work product doctrines and redacted for privileged,




1112
    Fee Examiner shall mean Direct Fee Review LLC pursuant to the Order Appointing Fee Examiner and
Establishing Procedures for Consideration of Requested Fee Compensation and Reimbursement of
Expenses [Docket No. 289].


USActive 55174618.11                          -15-27-
            Case 18-10512-KBO          Doc 1849-1         Filed 08/03/20    Page 50 of 66




26847516.1              confidential or otherwise sensitive information),1213 the reasonable and
                        documented fees, costs, expenses, and disbursements incurred or accrued
                        by the Controlling Secured Parties, and the Indenture Trustee arising before
                        or after the Petition Date, subject first to the full funding of the fees and
                        expenses of the Estate Professionals (as defined herein) as set forth in the
                        Budget in accordance with paragraph 9(a), including the reasonable fees
                        and disbursements of their professional advisors (collectively, the “Secured
                        Party Professionals”), solely in connection with (i) the Cases or any
                        successor case; (ii) the Settlement Agreement; (iii) the Transaction
                        Documents; or (iv) enforcement of any rights or remedies under the
                        Transaction Documents, in each case whether or not the transactions
                        contemplated hereby are fully consummated. The Secured Party
                        Professionals shall not be required to file fee applications. The Fee Review
                        Parties shall have through the Objection Period to object to the
                        reasonableness of any specific portion of the Invoiced Fees. If no such
                        objection is made, the Debtors shall pay the Invoiced Fees within three (3)
                        business days following the expiration of the Objection Period. If any such
                        objection is made and not resolved within ten (10) days after such objection
                        is interposed, a hearing with respect thereto shall be conducted at a
                        regularly-scheduled omnibus hearing in the Cases, provided that the
                        Debtors shall immediately pay any undisputed portion of such fees, costs
                        and expenses following the Objection Period. Upon resolution of any such
                        objection, whether by agreement of the parties or Court order, the Debtors
                        shall pay within five (5) business days any remaining unpaid Invoiced Fees
                        in accordance with such agreement or Court order, as applicable. Fees and
                        expenses of the Indenture Trustee shall be allocable to Zohar II or Zohar III
                        based on their respective Paid in Full amount as of the 1st of each Month
                        (to the extent not otherwise allocable to a particular asset or Zohar Fund).
                        The Controlling Secured Parties, the Patriarch Secured Parties, and
                        Indenture Trustee will confer in good faith with the CRO on necessary
                        modifications to fee and expense allocations to ensure allocations are
                        commensurate with each Zohar Fund’s allocable portion of such fees and
                        expenses based on outstanding Paid in Full amounts. To the extent any fees
                        and expenses of the Secured Party Professionals remain unpaid as of the
                        Termination Date, after full funding of and payment from the Carve Out,
                        such unpaid fees shall be paid from proceeds of Collateral as such proceeds
                        become available. The foregoing sentence shall survive termination of this
                        Order. As used in this paragraph 12(c), the term “customary detail” shall
                        mean that the invoices for such fees and expenses shall at least include a
                        general description of the nature of the matters worked on, a list of the
                        professionals who worked on the matter, their hourly rate (if such
                        professionals bill at an hourly rate), the number of hours each professional
                        billed, and, with respect to the invoices of law firms, shall include the year

1213
    Nothing set forth in this paragraph 12(c) shall limit the rights of the U.S. Trustee to challenge any
asserted privilege or confidentiality with all such rights being expressly preserved.


USActive 55174618.11                            -16-27-
            Case 18-10512-KBO        Doc 1849-1         Filed 08/03/20   Page 51 of 66




26847516.1             of law school graduation for each attorney; provided however, that the U.S.
                       Trustee reserves the right to seek copies of such invoices containing more
                       detailed time entries (in a format that will not cause the waiver of attorney-
                       client privilege or work product protection). Notwithstanding anything
                       herein to the contrary, the Debtors shall only make aggregate payments on
                       account of Invoiced Fees for each Secured Party Professional up to the
                       amount set forth in the operative Budget and any prior Budget for that
                       professional If there is insufficient Excess Cash at the applicable Debtor to
                       pay any fees and expenses authorized by this paragraph 12(c), such fees and
                       expenses that are not fully and promptly paid by the Debtors in accordance
                       with the terms hereof (“Outstanding Controlling Secured Party Fees”) shall
                       be paid upon the earlier of: (i) two (2) business days after the issuance of
                       the notification by the Debtors of Excess Cash as set forth in paragraph 9(b)
                       hereof, or (ii) the occurrence of the next Special Payment Date. If any
                       Outstanding Controlling Secured Party Fees remain unpaid thereafter, such
                       amounts shall continue to accrue pursuant to the terms of the applicable
                       Indenture and shall be accretive to the Paid in Full amounts under the
                       Settlement Agreement (as such Budgets may be amended), without
                       prejudice to the right to seek payments for amounts in excess of the
                       Budget.contemplated in the definition of Paid in Full amount in the
                       Settlement Agreement).

                 (d)   The payments contemplated under this paragraph 12(c) shall be made either
                       to the applicable Secured Party or directly to such Secured Party’s
                       professionals pursuant to written direction provided by the applicable
                       Secured Party Professional.

                 (e)   (d)Reporting: The Debtors shall:

                       (1)    Subject, where applicable, to entry into, and the terms of conditions
                              of, a non-disclosure agreement, provide to the Controlling Secured
                              Parties and Indenture Trustee (a) (i) each Thursday, on a weekly
                              basis, reports with respect to the progress and status of the
                              Monetization Process, provided that such reports shall be in a form
                              provided by each Controlling Secured Party and consistent with the
                              Debtors’ reporting obligations under the Settlement Agreement (in
                              consultation with the Indenture Trustee), (the “Monetization Process
                              Reports”); provided, however, that inclusion of any information in
                              any such Monetization Process Report shall remain subject to the
                              sole discretion of the CRO, in consultation with the Independent
                              Director, and (ii) on the 15th and 30th of each month (i.e. twice per
                              month), statement of Debtors’ cash balances, cash receipts and cash
                              disbursements, as well as variances of same from the corresponding
                              budgeted amounts (the “Statement of Cash Flow and Cash Balance
                              Reports” and the “Variance Reports”, respectively), and (b) such
                              other financial reporting and information requested by the Indenture



USActive 55174618.11                          -17-27-
            Case 18-10512-KBO        Doc 1849-1        Filed 08/03/20    Page 52 of 66




26847516.1                    Trustee as required under and consistent with the requirements
                              contained in the Transaction Documents, including but not limited
                              to the Indentures;

                       (2)    host each Friday (unless waived by the Controlling Secured Parties)
                              weekly conference calls with the Controlling Secured Parties and
                              Indenture Trustee to discuss (a) the Monetization Process, including
                              the Monetization Process Reports and any material developments
                              relating to the collateral being monetized or the Monetization
                              Process, and (b) the Debtors’ financial performance, including the
                              Budget, the Statement of Cash Flow and Cash Balance Reports,
                              Cash Flow Variance Reports, and monthly operating reports;

                       (3)    provide to the Patriarch Secured Parties any written materials
                              distributed under this paragraph 12(de) on a substantially
                              contemporaneous basis;

                       (4)    during the first week of each calendar quarter, the Debtors shall meet
                              with the Controlling Secured Parties and Indenture Trustee
                              regarding (i) the budget for the previous quarter, (ii) the budget for
                              the current quarter, and (iii) reconciliation of such expenses on a go-
                              forward basis; and

                       (5)    the Debtors shall consult and negotiate in good faith with the
                              Controlling Secured Parties and Indenture Trustee regarding (i) any
                              potential chapter 11 plan being considered by the Debtors and
                              (ii) any proposed secured or unsecured financing being considered
                              by the Debtors. Any such consultation and negotiation with the
                              Controlling Secured Parties and Indenture Trustee shall occur at the
                              time when the Debtors are first considering the foregoing, and the
                              Debtors shall provide prompt updates to the Controlling Secured
                              Parties and the Indenture Trustee with respect to any developments
                              on such matters. In no event shall the Debtors file, seek Bankruptcy
                              Court approval or otherwise support without the consent of the
                              Controlling Secured Parties and Indenture Trustee, which consent
                              shall not be unreasonably withheld, any (i) proposed chapter 11 plan
                              or (ii) proposed secured or unsecured financing. Any disputes with
                              respect to the foregoing matters that cannot be resolved
                              consensually by the parties shall be referred to the Mediator. If the
                              Mediator is unable to resolve any such disputed matter, then the
                              parties may submit the matter to the Bankruptcy Court for
                              resolution.

                 (f)   (e)Transaction Documents: In the event the Debtors seek to terminate,
                       amend, supplement, modify, or replace any of the Transaction Documents,
                       or any contract, agreement, or arrangement, related thereto, such
                       termination, amendment, modification, or replacement shall be subject to


USActive 55174618.11                         -18-27-
              Case 18-10512-KBO       Doc 1849-1        Filed 08/03/20   Page 53 of 66




26847516.1             and effective only upon the express written consent of the Indenture Trustee
                       and the Secured Parties or an order of this Court. For the avoidance of doubt,
                       nothing in this paragraph 12(ef) shall be construed or interpreted as a
                       termination, reduction or waiver of any existing rights of the Indenture
                       Trustee, the Patriarch Secured Parties, or the Controlling Secured Parties
                       under the Transaction Documents with respect to the Debtors’ ability or
                       inability to effectuate any termination, amendment, modification, or
                       replacement of the Transaction Documents.

                 (g)   (f)Reserved.

                 (h)   (g)Reserved.

                 (i)   (h)General Applicability of Fee Review Procedures. Notwithstanding
                       anything herein to the contrary, (i) the Secured Parties shall each receive
                       copies of the Invoiced Fees substantially contemporaneously with their
                       delivery to the Fee Review Parties; (ii) no party, including the Fee Review
                       Parties, shall object to any Pre-December Fees and Expenses (as defined in
                       the First Final Cash Collateral Order) until the occurrence of a Termination
                       Event; (iii) no Secured Party shall object to any other Secured Party’s
                       Invoiced Fees consistent with the Budget until the occurrence of a
                       Termination Event; and (iv) all parties reserve their respective rights to
                       object to the payment of Invoiced Fees within thirty (30) days after a
                       Termination Event.

        13.      Carve Out.

                 (a)   As used in this Order, the “Carve Out” shall include the following: (i) all
                       fees required to be paid to the Clerk of the Court, statutory fees payable to
                       the United States Trustee pursuant to 28 U.S.C. § 1930(a)(6), together with
                       the statutory rate of interest, and the court-appointed fee examiner; (ii) any
                       amounts payable pursuant to the Independent Director Service Agreement
                       [Docket No. 278-1]) except as set forth in (iv) hereof; (iii) any
                       indemnification obligations owed by the Debtors to the Independent
                       Director, the CRO or the CMO, plus the Indemnification Reserve, (iv) the
                       fees and expenses of the Independent Director’s professionals (the
                       “Independent Director Professionals”) incurred prior to the Termination
                       Date; (v) subject to this Court’s approval (without regard to whether such
                       fees and expenses are approved prior to or following the Termination Date),
                       the unpaid fees and expenses incurred by each person or firm retained by
                       the Debtors pursuant to sections 327, 328, or 363 of the Bankruptcy Code
                       (the “Debtor Professionals, and together with the Independent Director
                       Professionals, the “Estate Professionals” and collectively with the Secured
                       Party Professionals, the “Professionals”) that have accrued before the
                       Termination Date, (vi) subject to paragraphs 12(hi) and 21 (without regard
                       to whether such fees and expenses have been objected to without such
                       objection being resolved by an order of this Court), the unpaid fees and


USActive 55174618.11                          -19-27-
            Case 18-10512-KBO         Doc 1849-1        Filed 08/03/20    Page 54 of 66




26847516.1             expenses incurred by the Secured Party Professionals that have accrued
                       before the Termination Date, and (vii) fees and expenses of Estate
                       Professionals in an aggregate amount not to exceed $2.5 million incurred
                       after the Termination Date, to the extent allowed or otherwise payable at
                       any time, whether by interim order, procedural order, or otherwise.

                 (b)   Carve Out Reserves. On a Termination Date, the New Zohar Bank Accounts
                       shall be funded in an amount sufficient to fund the Carve Out (the “Post-
                       Termination Funding Requirement”). For the avoidance of doubt, on the
                       Termination Date, the amounts on deposit to fund the Restructuring
                       Operating Reserve Cap shall be used to fund the Carve Out and shall be
                       included in the calculation of the Post-Termination Funding Requirement.
                       Subject to the Debtors’ rights under paragraph 18 hereof, including, without
                       limitation the right to seek the contested use of Cash Collateral, all amounts
                       in excess of the Post-Termination Funding Requirement on the Termination
                       Date shall then be paid by the Debtors to pay the unpaid fees and expenses
                       of the Secured Party Professionals and Indenture Trustee pursuant to
                       paragraph 12(c), and then to the Indenture Trustee to be distributed in
                       accordance with paragraph 12(b) of this Order. To the extent there are
                       insufficient funds available on the Termination Date to fund the Post-
                       Termination Funding Requirement, the New Zohar Bank Accounts shall
                       continue to be funded with Cash Collateral until the balance of the New
                       Zohar Bank Accounts equals the Post-Termination Funding Requirement.
                       For the avoidance of doubt and notwithstanding anything to the contrary in
                       this Order or in any of the Transaction Documents, (i) at all times, the
                       amounts on deposit in the New Zohar Bank Accounts shall constitute
                       Collateral of the Indenture Trustee on behalf of Secured Parties and
                       (ii) funding and payment of the Post-Termination Funding Requirement
                       shall be senior to all liens and claims securing the Prepetition Collateral, the
                       Adequate Protection Liens, and the 507(b) Claim, and any and all other
                       forms of adequate protection, liens, or claims securing the Transaction
                       Obligations and any such lien or priority granted herein.

                 (c)   No Direct Obligation to Pay Allowed Professional Fees or Claims Against
                       the Estates. Nothing in this Order shall obligate or be deemed to obligate
                       the Secured Parties or Indenture Trustee to be responsible for the payment
                       or reimbursement of any claim asserted against the Debtors’ estates, or of
                       any fees or disbursements of any Estate Professional incurred in connection
                       with the Cases or any successor cases under any chapter of the Bankruptcy
                       Code. Nothing in this Order or otherwise shall be construed to obligate the
                       Secured Parties, in any way, to pay compensation to, or to reimburse
                       expenses of, any Estate Professionals (by direct payment, disgorgement or
                       otherwise) or any other party asserting a claim against the Debtors’ estates,
                       or to guarantee that the Debtors have sufficient funds to pay such
                       compensation or reimbursement.




USActive 55174618.11                          -20-27-
              Case 18-10512-KBO       Doc 1849-1        Filed 08/03/20   Page 55 of 66




26847516.1       (d)    Payment of Carve Out on or After the Termination Declaration Date. Any
                        payment or reimbursement made on or after the occurrence of the
                        Termination Date in respect of any allowed Professional fees or other
                        amount contemplated by the Carve-Out shall permanently reduce the Carve
                        Out on a dollar-for-dollar basis.

        14.      No Compromise of Causes of Action. No Debtor shall compromise, release, or

transfer any cause of action without an order of the Bankruptcy Court.

        15.      Monetization Event. Upon a monetization event approved in accordance with the

procedures set forth in the Order in Aid of Implementation of the Global Settlement Agreement

Approved in these Cases Establishing Certain Procedures for the Independent Director’s

Approval of Monetization Transactions and Related Relief [Docket No. 545] (each a

“Monetization Event”), including the release of liens on Collateral in accordance therewith, a

Special Payment Date shall occur and all proceeds from such Monetization Event (less an

Incentive Fee as defined in section 4(b) of the Independent Director Service Agreement (see

Docket No. 278-1), as applicable) shall be paid in accordance with paragraphs 9(b) and 12(b) of

this Order (except in the case of a Monetization Event for Zohar I, which shall be paid in

accordance with footnote 1 of the Settlement Agreement), provided, however, that to the extent

the Restructuring Operating Reserve Cap is underfunded at the time of a Monetization Event, such

Restructuring Operating Reserve Cap underfunding must be fully funded upon the closing of such

Monetization Event prior to the occurrence of any Special Payment Date. For the avoidance of

doubt, nothing in this Order shall be construed as providing advance consent or approval from any

Secured Party or the Indenture Trustee to any Monetization Event.

        16.      [Reserved].

        17.      [Reserved].

        18.      Termination. The Debtors’ right to use the Cash Collateral shall be subject to the

occurrence of a Termination Event (as defined below) and the following procedures.


USActive 55174618.11                          -21-27-
            Case 18-10512-KBO        Doc 1849-1         Filed 08/03/20    Page 56 of 66




26847516.1       (a)   Each of the following constitute a “Termination Event”:

                       (1)    The Court shall have entered an order dismissing any of the Cases
                              (unless such dismissal is the result of the Paid in Full amount having
                              been paid in such Case);

                       (2)    The Court shall have entered an order converting any of the Cases
                              to a case under chapter 7 of the Bankruptcy Code;

                       (3)    The Court shall have entered an order appointing a chapter 11 trustee
                              or any examiner with enlarged powers relating to the operation of
                              the businesses in the Cases;

                       (4)    The Independent Director (as defined in the Settlement Agreement)
                              shall have resigned or been removed, and shall have not been
                              replaced pursuant to paragraph 7 of the Settlement Agreement;

                       (5)    The Court shall have entered an order terminating the Settlement
                              Agreement.

                       (6)    The Court shall have entered an order approving the creation,
                              incurrence or existence of any post-petition liens or security
                              interests on the Debtors’ assets other than: (i) those granted pursuant
                              to this Order; (ii) deposits to secure the payment of any post-petition
                              statutory obligations, statutory liens, performance bonds and other
                              obligations of a like nature incurred in the ordinary course of
                              business; and (iii) liens or security interests in favor of a Controlling
                              Secured Party with respect to its respective Zohar Fund;

                       (7)    The Court shall have entered an order authorizing the Debtors to
                              create, incur or suffer to exist any senior, pari passu, or, subject to
                              paragraph 31, junior debt in favor of a person other than a
                              Controlling Secured Party without (i) the written consent of the
                              applicable Controlling Secured Party, and (ii) the written consent of
                              the Indenture Trustee if required under the applicable Indenture;

                       (8)    Failure of the Debtors to comply with any material provision of this
                              Order (the determination of such materiality to be made by an order
                              of the Court);

                       (9)    The Debtors shall have filed any plan of reorganization or
                              liquidation without the written consent, which consent (subject to
                              and in accordance with the obligations set forth in Paragraph
                              12(de)(5) hereof) shall not be unreasonably withheld, of (i) the
                              Controlling Secured Party with respect to its respective Zohar Fund
                              and (ii) the Indenture Trustee if required under the Indenture; and




USActive 55174618.11                          -22-27-
              Case 18-10512-KBO        Doc 1849-1         Filed 08/03/20    Page 57 of 66




26847516.1              (10)    Upon the occurrence of the date that is twelve (12nine (9) months
                                from the date of entry of this Order, subject to extension for an
                                additional time period to be agreed upon with the consent of the
                                Controlling Secured Parties and Indenture Trustee, which consent
                                shall not be unreasonably withheld; provided that any disputes with
                                respect to the foregoing that cannot be resolved consensually by the
                                parties shall be referred to the Mediator; provided, further, that if the
                                Mediator is unable to resolve any such dispute, then the parties may
                                submit the dispute to the Bankruptcy Court for resolution.

                 (b)    The Debtors shall promptly provide notice to the Controlling Secured
                        Parties, the Patriarch Secured Parties, the U.S. Trustee, the Indenture
                        Trustee and the Collateral Manager of the occurrence of any known
                        Termination Event.

                 (c)    Upon the occurrence of a Termination Event, the Debtors shall have the
                        right to immediately seek relief from the Court on no less than fourteen (14)
                        days’ notice (an “Expedited Request for Relief”). For the avoidance of
                        doubtIf the Debtors do not timely file an Expedited Request for Relief, such
                        Termination Event shall have occurred immediately and the Debtors’ rights
                        to use cash collateral pursuant hereto shall immediately terminate. If the
                        Debtors do timely file an Expedited Request for Relief, the Debtors’ rights
                        and obligations under this Order shall continue in full force and effect from
                        the time an Expedited Request for Relief is made until any hearing resulting
                        from an Expedited Request for Relief, including the funding of the
                        Restructuring Operating Reserve Cap and any payments made and to be
                        made on account thereof, including the Carve Out.

                 (d)    “Termination Date” means the effective date of termination of the use of
                        Cash Collateral under this Order following either the occurrence of a
                        Termination Date or the resolution of an Expedited Request for Relief, if
                        any.

        19.      [Reserved].

        20.      No Waiver. Any delay or failure of a Secured Party to exercise rights under any of

the Transaction Documents or this Order shall not constitute a waiver of their respective rights

hereunder, thereunder or otherwise, unless any such waiver is pursuant to a written instrument

executed in accordance with the terms of the applicable Transaction Documents.

        21.      Reservation of Rights. Nothing contained herein shall prejudice any rights, claims,

objections, or remedies of the Debtors or any Secured Party with respect to (i) payment of interest,



USActive 55174618.11                            -23-27-
              Case 18-10512-KBO          Doc 1849-1         Filed 08/03/20      Page 58 of 66




26847516.1
              fees, or expenses pursuant to this Order,1314 or (ii) the recovery, allocation or surcharge

of any fees, expenses or reserves in these Cases, in both cases under the Bankruptcy Code, contract,

agreement, or any other applicable law, and to the extent consistent with the Settlement

Agreement.

        22.      [Reserved].

        23.      [Reserved].

        24.      Reservation of Rights of the Secured Parties. Notwithstanding any other provision

hereof, the grant of adequate protection to the Secured Parties pursuant hereto is without prejudice

to the right of any Secured Party to seek modification of the grant of adequate protection provided

hereunder so as to provide different or additional adequate protection, and without prejudice to the

right of the Debtors or any other party in interest to contest any such modification. Nothing herein

shall be deemed to waive, modify or otherwise impair the respective rights of any Secured Party

under the Transaction Documents, the Settlement Agreement, or under equity or law, and the

Secured Parties hereby reserve all of their respective rights and remedies whether now existing or

hereafter arising under the Transaction Documents, the Settlement Agreement, and/or equity or

law in connection with, among other things, all Events of Default (as defined in the respective

Indenture), and whether arising prior to or after the Petition Date.

        25.      Perfection of Adequate Protection Liens.

                 (a)     The Indenture Trustee, for the benefit and security of the Secured Parties, is
                         hereby authorized, but not required, to file or record financing statements,
                         intellectual property filings, mortgages, notices of lien or similar
                         instruments (each, a “Filing”) in any jurisdiction in order to validate and
                         perfect the liens and security interests granted to it hereunder. Whether or
                         not the Indenture Trustee shall choose or otherwise be directed (in

1314
    For the avoidance of doubt, nothing herein shall be deemed to impact, alter or prejudice any rights,
claims, objections, or remedies of any party with respect to any fees, costs or expenses paid to the Patriarch
Secured Parties pursuant to paragraphs 12(g) and 21 of the First Final Cash Collateral Order.


USActive 55174618.11                              -24-27-
              Case 18-10512-KBO        Doc 1849-1        Filed 08/03/20    Page 59 of 66




26847516.1              accordance with the applicable Indenture) to file such Filings, such liens
                        and security interests shall be deemed valid, perfected, allowed,
                        enforceable, non-avoidable and not subject to challenge, dispute or
                        subordination as of the date of entry of this Order. If the Indenture Trustee
                        determines or is otherwise directed (in accordance with the applicable
                        Indenture) to file Filings, the Debtors will cooperate and assist in any such
                        filings as reasonably requested by the Indenture Trustee, and the automatic
                        stay shall be modified to allow such Filings.

                 (b)    A certified copy of this Order may, in the discretion of the Indenture Trustee
                        (subject to direction consistent with the applicable Indenture), be filed with
                        or recorded in filing or recording offices in addition to or in lieu of such
                        financing statements, mortgages, notices of lien or similar instruments, and
                        all filing offices are hereby authorized to accept such certified copy of this
                        Order for filing and recording; provided that the Debtors shall reimburse the
                        Indenture Trustee, or its respective designees for the payment of any stamp,
                        intangibles, recording or similar tax.

        26.      Preservation of Rights Granted Under this Order.

                 (a)    Except as expressly provided in this Order and subject to the funding and
                        payment of the Carve Out, no claim or lien having a priority senior to, or
                        pari passu with the Adequate Protection Liens shall be granted or allowed,
                        and the Adequate Protection Liens shall not be subject or junior to any lien
                        or security interest that is avoided and preserved for the benefit of the
                        Debtors’ estates under section 551 of the Bankruptcy Code or subordinated
                        to or made pari passu with any other lien or security interest, whether under
                        section 364(d) of the Bankruptcy Code or otherwise.

                 (b)    Notwithstanding any order dismissing any of the Cases under section 1112
                        of the Bankruptcy Code or otherwise entered at any time, (i) any 507(b)
                        Claims, the other administrative claims granted pursuant to paragraph 11 of
                        this Order and the Adequate Protection Liens shall continue in full force
                        and effect and shall maintain their priorities as provided in this Order until
                        all Adequate Protection Obligations shall have been paid and satisfied in
                        full in cash (and any 507(b) Claims, the other administrative claims granted
                        pursuant to paragraph 11 of this Order and the Adequate Protection Liens
                        shall, notwithstanding such dismissal, remain binding on all parties in
                        interest); and (ii) this Court shall retain jurisdiction, notwithstanding such
                        dismissal, for the purposes of enforcing the claims, liens and security
                        interests referred to in clause (i) above.

                 (c)    If any or all of the provisions of this Order are hereafter reversed, modified,
                        vacated or stayed, such reversal, stay, modification or vacatur shall not
                        affect: (i) the validity, priority or enforceability of any Adequate Protection
                        Obligations incurred prior to the actual receipt of written notice by the
                        applicable Secured Party, of the effective date of such reversal, stay,


USActive 55174618.11                           -25-27-
              Case 18-10512-KBO        Doc 1849-1        Filed 08/03/20    Page 60 of 66




26847516.1              modification or vacatur; or (ii) the validity, priority or enforceability of the
                        Adequate Protection Liens. Notwithstanding any such reversal, stay,
                        modification or vacatur, any use of the Prepetition Collateral or any
                        Adequate Protection Obligations incurred by the Debtors hereunder, as the
                        case may be, prior to the actual receipt of written notice by the applicable
                        Secured Party, of the effective date of such reversal, stay, modification or
                        vacatur shall be governed in all respects by the original provisions of this
                        Order, and the Secured Parties shall be entitled to all of the rights, remedies,
                        privileges and benefits granted in section 363(m) of the Bankruptcy Code
                        with respect to all uses of the Prepetition Collateral and all Adequate
                        Protection Obligations.

                 (d)    Except as expressly provided in this Order, the Adequate Protection
                        Obligations, any 507(b) Claims and the Adequate Protection Liens and all
                        other rights and remedies of the Secured Parties granted by the provisions
                        of this Order shall survive, and shall not be modified, impaired or
                        discharged by (i) the entry of an order converting any of the Cases to a case
                        under chapter 7 of the Bankruptcy Code, dismissing any of the Cases or by
                        any other act or omission, or (ii) the entry of an order confirming a plan of
                        reorganization in any of the Cases and, pursuant to section 1141(d)(4) of the
                        Bankruptcy Code, the Debtors have waived any discharge as to any
                        remaining Adequate Protection Obligations. The terms and provisions of
                        this Order shall continue in the Cases, in any successor cases if the Cases
                        cease to be jointly administered, or in any superseding chapter 7 cases under
                        the Bankruptcy Code, and the Adequate Protection Liens, the 507(b)
                        Claims, the other administrative claims granted pursuant to this Order, and
                        all other rights and remedies of the Secured Parties granted by the
                        provisions of this Order shall continue in full force and effect until all
                        Adequate Protection Obligations are indefeasibly paid in full in cash.

        27.      [Reserved].

        28.      Limitation on Use of Collateral. The Debtors shall use Cash Collateral solely as

provided in this Order. Upon entry of this Order,

                 (a)    the Indenture Trustee shall be authorized to release and use the Indenture
                        Trustee’s portion of those holdback funds arising from the Zohar I
                        foreclosure auction and currently in the possession of the Indenture Trustee
                        to satisfy outstanding invoices owed to the Indenture Trustee, its counsel,
                        and any related expenses; and

                 (b)    the Indenture Trustee shall be authorized to conduct a Special Payment Date
                        for each of Zohar II and Zohar III for the purposes of releasing monies
                        currently held in the Payment Account (as such term is defined in the
                        applicable Indentures) for distribution to noteholders pursuant to the
                        applicable Priority of Payments (as defined in the applicable Indentures).


USActive 55174618.11                           -26-27-
              Case 18-10512-KBO       Doc 1849-1        Filed 08/03/20   Page 61 of 66




26847516.1
                       29.     Binding Effect; Successors and Assigns. The provisions of this

Order, including all findings herein, shall be binding upon all parties in interest in the Cases and

the Debtors and their respective successors and assigns (including any trustee hereinafter

appointed or elected for the estate of any Debtor, an examiner appointed pursuant to section 1104

of the Bankruptcy Code, or any other fiduciary appointed as a legal representative of any of the

Debtors or with respect to the property of the estate of any of the Debtors) and shall inure to the

benefit of the Controlling Secured Parties, the Patriarch Secured Parties, the Indenture Trustee, for

the benefit and security of all Secured Parties, and the Debtors and their respective successors and

assigns, provided, that, except to the extent expressly set forth in this Order, the Secured Parties

shall have no obligation to permit the use of the Prepetition Collateral or extend any financing to

any trustee or similar responsible person appointed for the estate of any Debtor. For all adequate

protection and stay relief purposes throughout the Cases, the Secured Parties shall be deemed to

have requested relief from the automatic stay and adequate protection as of the Petition Date. For

the avoidance of doubt, such requests will survive termination of this Order.

        30.      [Reserved].

        31.      Proceeds of Subsequent Financing. So long as this Order remains in effect and is

not otherwise stayed, terminated, or vacated, if at any time prior to the indefeasible repayment and

satisfaction in full in cash of the Transaction Obligations, including subsequent to the confirmation

of any Chapter 11 plan or plans with respect to the Debtors, the Debtors’ estates, any trustee, any

examiner with enlarged powers or any responsible officer subsequently appointed, shall obtain

credit or incur debt without the consent of the Controlling Secured Parties and Indenture Trustee,

which consent (subject to and in accordance with the obligations set forth in Paragraph 12(de)(5)

hereof) shall not be unreasonably withheld, then all of the cash proceeds derived from such credit




USActive 55174618.11                          -27-27-
              Case 18-10512-KBO        Doc 1849-1        Filed 08/03/20   Page 62 of 66




26847516.1
              or debt and all Cash Collateral shall immediately be turned over to the Indenture

Trustee for application in accordance with the Transaction Documents including the Priority of

Payments in the applicable Indentures. For the avoidance of doubt, no provision of this Order

shall be deemed to be consent or agreement by the Controlling Secured Parties or the Indenture

Trustee to the incurrence of debt or credit by any of the Debtors.

        32.      Effectiveness. This Order shall constitute findings of fact and conclusions of law

and shall take effect immediately upon entry hereof, and there shall be no stay of execution of

effectiveness of this Order. To the extent that any finding of fact shall be determined to be a

conclusion of law it shall be so deemed and vice versa.

        33.      [Reserved].

        34.      [Reserved].

        35.      Survival of Certain Provisions. In the event of entry of any order converting any of

these Cases into a successor case, the Adequate Protection Liens, the 507(b) Claims and the Carve-

Out shall continue in these proceedings and in any successor case, and such Adequate Protection

Liens, the 507(b) Claims and the Carve-Out shall maintain their respective priorities as provided

by this Order.

        36.      Amendment. Except as otherwise provided herein, no waiver, modification or

amendment of any of the provisions hereof shall be effective unless approved by the Court after

notice to parties in interest.

        37.      Indenture Trustee’s Reliance on this Order. Upon entry of this Order, the Indenture

Trustee shall be permitted to take any action in furtherance of this Order, including the distribution

of Excess Cash in accordance with paragraph 9(b) hereof, and the Indenture Trustee shall have no




USActive 55174618.11                           -28-27-
              Case 18-10512-KBO         Doc 1849-1        Filed 08/03/20    Page 63 of 66




26847516.1
              liability for acting in reliance with the terms of this Order. For the avoidance of doubt,

the foregoing shall survive termination of this Order.

        38.      No Modification of Indentures. For the avoidance of doubt, nothing in this Order

shall be deemed to alter or modify the Indentures.

        39.      Jurisdiction. This Court shall retain jurisdiction to enforce the terms of this Order

and to adjudicate any and all matters arising from or related to the interpretation or implementation

of this Order.

        40.      The 5-Business Day Notice Period. If any Budget item is subject to the “5-Business

Day Notice Period” under this Order, such Budget item shall be authorized and shall be deemed

effective to the extent no objection is made as set forth in this paragraph. The Debtors shall file

with the Court a Budget including any Budget item that is subject to the 5-Business Day Period (a

“Budget Notice”), and the U.S. Trustee, the Secured Parties, and other parties in interest shall have

five (5) business days from the filing of such Budget Notice (the “5-Business Day Notice Period”)

to file a written objection with respect to such Budget Notice. If any party timely objects to a

Budget Notice, (i) amendment or modification to the Budget item requested shall only be permitted

pursuant to an order of this Court, and (ii) the Budget then in effect pursuant to this Order shall

remain binding, and the last month of the Budget Period for such Budget shall apply to each

subsequent month until the Court enters an order resolving the objection.

        41.      Reserved.

        42.      Controlling Effect of Order. To the extent any provision of this Order conflicts or

is inconsistent with any provision of the Motion, the provisions of this Order shall control to the

extent of such conflict.




USActive 55174618.11                            -29-27-
            Case 18-10512-KBO      Doc 1849-1        Filed 08/03/20   Page 64 of 66




26847516.1
                       43.   Controlling Effect of Settlement Agreement. Notwithstanding

anything herein to the contrary, in the event of any inconsistency between the Settlement

Agreement and this Order, the Settlement Agreement shall control.




USActive 55174618.11                       -30-27-
            Case 18-10512-KBO       Doc 1849-1      Filed 08/03/20     Page 65 of 66




26847516.1
  Dated: December _____, 2019
                                                                                      THE
                                      HONORABLE KAREN B. OWENS UNITED
                                      STATES BANKRUPTCY JUDGE


                                            Exhibit 2

                                     Transaction Documents

(A)     (A) the Indenture among Zohar CDO 2003-1 Limited (“Zohar I”), Zohar CDO 2003-1
Corp. (“ZI Corp.”), Zohar CDO 2003-1, LLC, and MBIA Insurance Corporation (“MBIA”), CDC
Financial Products, Inc., and the Indenture Trustee, dated November 13, 2003 (as amended,
restated, amended and restated, supplemented, or otherwise modified from time to time, the “Zohar
I Indenture”);

(B)     (B) the Indenture among Zohar II 2005-1, Limited (“Zohar II”), Zohar II 2005-1, Corp.
(“ZII Corp.”), Zohar II 2005-1, LLC, MBIA, IXIS Financial Products Inc., and the Indenture
Trustee, as successor in interest to Bank of America, National Association, as successor by merger
LaSalle Bank National Association (as amended, restated, amended and restated, supplemented,
or otherwise modified from time to time, the “Zohar II Indenture”);

(C)     (C) the Indenture among Zohar III, Limited (Zohar III” and with Zohar I and Zohar II,
each, a “Zohar Fund” and together, the “Zohar Funds”), Zohar III, Corp., Zohar III, LLC, Natixis
Financial Products Inc., and the Indenture Trustee, as successor in interest to Bank of America,
National Association, as successor by merger LaSalle Bank National Association, dated April 6,
2007 (as amended, restated, amended and restated, supplemented, or otherwise modified from time
to time, the “Zohar III Indenture” and together with the Zohar I Indenture and Zohar II Indenture,
the “Indentures”); and

(D)     (D) (i) each Collateral Management Agreement dated March 3, 2016 (each as amended,
restated, amended and restated, supplemented, or otherwise modified from time to time, the
“CMAs”) entered into between certain of the Debtors and Alvarez & Marsal Zohar Management,
LLC (“AMZM”), as Collateral Manager (including any successors thereto, the “Collateral
Manager”), (ii) the Insurance Agreement and Policy Issued by MBIA (with respect to Zohar I and
Zohar II), (iii) the Insurance and Indemnity Agreements by and among MBIA and Zohar I (and
the Co-Issuers (as defined therein)) and Zohar II (and the Co-Issuers (as defined therein)),
respectively (the “Insurance and Indemnity Agreements”), and (iv) all other agreements or other
documentation executed by any Debtor in connection with or related to any of the foregoing,
including, the Transaction Documents (as defined in the Indentures) (each as amended, restated,
amended and restated, supplemented, or otherwise modified from time to time, collectively with
the Indentures, CMAs, and Insurance and Indemnity Agreements, the “Transaction Documents”).




USActive 55174618.11
              Case 18-10512-KBO             Doc 1849-1        Filed 08/03/20       Page 66 of 66


                                            Summary Report
Title                     compareDocs Comparison Results
Date & Time               7/31/2020 11:51:44 AM
Comparison Time           3.04 seconds
compareDocs version       v4.4.0.84

                                                     Sources
Original Document         [#26847516] [v1] Zohar - Filed Second CC Order [Nov. 25, Dkt 1092].docx
Modified Document         [#26847685] [v2] Zohar - CCO July 2020.docx

Comparison Statistics                                            Word Rendering Set Markup Options
Insertions                   17                          Name
Deletions                    16                          Insertions
Changes                      38                          Deletions
Moves                        0                           Moves / Moves
Font Changes                 0                           Font Changes
Paragraph Style Changes      0                           Paragraph Style Changes
Character Style Changes      0                           Character Style Changes
TOTAL CHANGES                71                          Inserted cells
                                                         Deleted cells
                                                         Merged cells
                                                         Changed lines                 Mark outside border.
                                                         Comments color                     By Author.
                                                         Balloons                              True

                compareDocs Settings Used                      Category                Option Selected
Open Comparison Report after saving                             General                    Always
Report Type                                                      Word                    Formatting
Character Level                                                  Word                        True
Include Headers / Footers                                        Word                        True
Include Footnotes / Endnotes                                     Word                        True
Include List Numbers                                             Word                        True
Include Tables                                                   Word                        True
Include Field Codes                                              Word                        True
Include Moves                                                    Word                        True
Flatten Field Codes                                              Word                        True
Show Track Changes Toolbar                                       Word                        True
Show Reviewing Pane                                              Word                        True
Update Automatic Links at Open                                   Word                     [Yes / No]
Summary Report                                                   Word                        End
Detail Report                                                    Word                Separate (View Only)
Document View                                                    Word                        Print
Remove Personal Information                                      Word                       False
